TABLE OF CONTENTS

Exhibit 10.1

 

CREDIT AGREEMENT

 

 

 

REVOLVING LINE OF CREDIT

OF UP TO $5,000,000

 

FROM

 

STERLING BANK,

 

TO

 

CHENIERE ENERGY, INC.,

CHENIERE LNG, INC.,

CHENIERE ENERGY OPERATING CO., INC.,

CHENIERE LNG SERVICES, INC.

AND

CHENIERE-GRYPHON MANAGEMENT, INC.

 

July 25, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

 

dated July 25, 2003

 

from

 

STERLING BANK

 

to

 

CHENIERE ENERGY, INC.,

CHENIERE LNG, INC.,

CHENIERE ENERGY OPERATING CO., INC.,

CHENIERE LNG SERVICES, INC. AND

CHENIERE-GRYPHON MANAGEMENT, INC.

 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   1

ARTICLE II. THE LOAN

   12

2.01 The Revolving Loan

   12

2.02 Advances and Payments of Principal Under the Revolving Note

   12

2.03 Payments of Interest under the Revolving Note

   12

2.04 General Provisions Relating to Interest

   13

2.05 Borrowing Base Determination

   13

2.06 Mandatory Prepayment of the Note

   16

2.07 Advances to Satisfy Obligations of the Borrowers

   17

2.08 Assignment of Production

   17

2.09 Commitment Fee

   17

2.10 Facility Fee

   17

2.11 Professional Fees and Expenses

   18

2.12 Adjustment to Revolving Commitment Limit

   18

2.13 Letters of Credit

   18

2.14 Repayment of Letters of Credit

   18

2.15 Letter of Credit Fee

   19

ARTICLE III. CONDITIONS

   19

3.01 Conditions to the Closing

   19

3.02 Documents Required for Subsequent Disbursements

   20

3.03 General Conditions to all Disbursements

   21

3.04 Legal Matters

   21

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

   22

4.01 Existence

   22

4.02 Due Authorization

   22

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.03

     Valid and Binding Obligations    22

4.04

     Scope and Accuracy of Financial Statements    23

4.05

     Gryphon Exploration Stock    23

4.06

     Owner of Borrowing Base Receivables and Title to Borrowing Base Oil and Gas
Properties    23

4.07

     Oil and Gas Leases    23

4.08

     Interest in the Borrowing Base Oil and Gas Properties    23

4.09

     Oil and Gas Contracts    24

4.10

     Producing Wells    24

4.11

     Purchasers of Production    24

4.12

     Authorizations and Consents    24

4.13

     Environmental Laws    25

4.14

     Compliance with Laws, Rules, Regulations and Orders    25

4.15

     Liabilities, Litigation and Restrictions    26

4.16

     Existing Indebtedness    26

4.17

     Material Commitments    26

4.18

     Margin Stock    26

4.19

     Proper Filing of Tax Returns and Payment of Taxes Due    26

4.20

     ERISA    27

4.21

     Investment Company Act Compliance    27

4.22

     Public Utility Holding Company Act Compliance    27

4.23

     Insurance    27

4.24

     Material Misstatements and Omissions    27

ARTICLE V. AFFIRMATIVE COVENANTS

   27

5.01

     Use of Funds    28

5.02

     Maintenance and Access to Records    28

5.03

     Quarterly Unaudited Financial Statements    28

5.04

     Annual Audited Financial Statements    28

5.05

     Compliance Certificate    28

5.06

     Statement of Material Adverse Change in Condition    28

5.07

     Title Defects    29

5.08

     Additional Information    29

5.09

     Compliance with Laws and Payment of Assessments and Charges    29

5.10

     Maintenance of Existence and Good Standing    29

5.11

     Further Assurances    29

5.12

     Initial Expenses of the Bank    29

5.13

     Subsequent Expenses of the Bank    29

5.14

     Maintenance of Tangible Property    30

5.15

     Maintenance of Insurance    30

5.16

     Inspection of Tangible Assets/Right of Audit    30

5.17

     Payment of Note and Performance of Obligations    30

5.18

     Borrowing Base    30

5.19

     Compliance with Environmental Laws    30

5.20

     Hazardous Substances Indemnification    31

5.21

     Properties Not Operated by the Borrowers    32

5.22

     Transactions with Affiliates    32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.23

   Leases    32

5.24

   Operation of Borrowing Base Oil and Gas Properties    32

5.25

   Assignments    32

5.26

   Change of Purchasers of Production    32

5.27

   Payment of Taxes, Etc    33

5.28

   Notice of Litigation    33

5.29

   Notice of Events of Default    33

5.30

   Notice of Change of Principal Offices    33

5.31

   Employee Benefit Plans    33

5.32

   Production Reports    33

5.33

   Operating Accounts    34

5.34

   P&A Expenses    34

5.35

   Payment of Obligations    34

5.36

   Partnership Agreement, Contribution Agreement and Purchase Agreement Defaults
   34

5.37

   Gryphon Exploration Reserve Reports    34

5.38

   Reimbursement of Expenses    34

ARTICLE VI. NEGATIVE COVENANTS

   34

6.01

   Other Indebtedness    34

6.02

   Loans or Advances    34

6.03

   Mortgages or Pledges of Assets    35

6.04

   Sales of Assets    35

6.05

   Dividends    35

6.06

   Payment of Accounts Payable    35

6.07

   Cancellation of Insurance    35

6.08

   Investments    35

6.09

   Changes in Structure or Business    35

6.10

   Limitation on Leases    35

6.11

   Pooling or Unitization    35

6.12

   Hedge Agreements    36

6.13

   Capital Stock of Borrowers    36

6.14

   Margin Stock    36

6.15

   Minimum Consolidated Tangible Net Worth    36

6.16

   Current Ratio    36

ARTICLE VII. EVENTS OF DEFAULT

   36

7.01

   Enumeration of Events of Default    36

7.02

   Rights Upon Unmatured Event of Default    38

7.03

   Rights Upon Default    38

7.04

   Remedies    38

7.05

   Right of Set-off    39

ARTICLE VIII. MISCELLANEOUS

   40

8.01

   Security Interests in Deposits and Right of Offset or the Banker’s Lien    40

8.02

   Survival of Representations, Warranties and Covenants    40

8.03

   Notices and Other Communications    40

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.04

   Parties in Interest    41

8.05

   Renewals and Extensions    41

8.06

   No Waiver by the Bank    41

8.07

   Waiver, Release, and Indemnification by the Borrowers    41

8.08

   GOVERNING LAW    42

8.09

   JURISDICTION AND VENUE    42

8.10

   WAIVER OF RIGHTS TO JURY TRIAL    42

8.11

   Incorporation of Exhibits and Schedules    42

8.12

   Survival Upon Unenforceability    42

8.13

   Rights of Third Parties    42

8.14

   Amendments or Modifications    43

8.15

   Agreement Construed as an Entirety    43

8.16

   Number and Gender    43

8.17

   AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS    43

8.18

   Controlling Provision Upon Conflict    43

8.19

   Time, Place and Method of Payments    43

8.20

   Termination    43

8.21

   Non-Application of Chapter 346 of Texas Finance Code    44

8.22

   Power of Attorney    44

8.23

   Counterpart Execution    44

 

EXHIBITS

--------------------------------------------------------------------------------

    

EXHIBIT A

   Borrowing Base Oil and Gas Properties

EXHIBIT B

   Revolving Note

EXHIBIT C

   Compliance Certificate

EXHIBIT D

   Security Instruments

SCHEDULES

--------------------------------------------------------------------------------

    

Schedule 2.05(a)

   Periodic Borrowing Base Reduction Schedule

Schedule 4.01

   Information Regarding the Parent Borrower and its Subsidiaries

Schedule 4.06

   Borrowing Base Receivables

Schedule 4.11

   List of Purchasers of Production

Schedule 4.16

   Existing Indebtedness

Schedule 4.17

   Material Commitments

Schedule 4.23

   Insurance Certificate

Schedule 6.08

   Investments

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), dated effective July 25, 2003, is by
and between CHENIERE ENERGY, INC. (“Parent Borrower”), CHENIERE LNG, INC.
(“Cheniere LNG”), CHENIERE ENERGY OPERATING CO., INC., CHENIERE LNG SERVICES,
INC. AND CHENIERE-GRYPHON MANAGEMENT, INC. (“Cheniere-Gryphon”), each a Delaware
corporation, (each, individually, a “Borrower” and collectively, the
“Borrowers”) and STERLING BANK, a Texas chartered banking association (the
“Bank”).

 

W I T N E S S E T H

 

WHEREAS, the Borrowers desire to obtain a loan from the Bank in order to satisfy
certain working capital needs of the Borrowers, including the exploration,
development and/or acquisition of oil and gas properties, the payment of fees
and expenses related to this credit facility, the payment of existing
indebtedness and for general corporate purposes; and

 

WHEREAS, the Bank is willing to loan such funds to the Borrowers in accordance
with the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Bank and the Borrowers agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Affiliate” means, as applied to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”), as applied to any Person, means either: (a) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract, or otherwise, or (b) the legal or beneficial ownership of or voting
rights with respect to 8% or more of the equity interest in such Person.

 

“Agreement” means this Credit Agreement, as the same may be amended or
supplemented from time to time.

 

“Applicable Margin” means two and one-half percent.

 

“Bank Parties” has the meaning given such term in Section 8.07(B).

 

“Base Rate” means, at the time any determination thereof is to be made, the
fluctuating per annum rate of interest then most recently announced by the Bank
in Houston, Texas, as its Base Rate. The Base Rate is a rate set by the Bank
based upon various factors, including the Bank’s costs and desired return,
general economic conditions and other factors, and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

is used as a reference point for pricing some loans. The Bank may price loans
at, above or below the Base Rate. Any change in the Base Rate shall take effect
hereunder as of and on the opening of business on the date specified in the
announcement of such change. A certificate in writing by any Vice President of
the Bank as to the Base Rate as of any date or dates shall be prima facie
evidence of such fact.

 

“Borrowing Base” means the maximum loan amount with respect to the Borrowing
Base Properties, as determined by the Bank from time to time in accordance with
Section 2.05 of this Agreement.

 

“Borrowing Base Oil and Gas Properties” means those Oil and Gas Properties of
the Borrowers that are subject to the liens created by certain of the Security
Instruments to secure the Obligations, including, but not limited to, the
indebtedness evidenced by the Note, which Borrowing Base Oil and Gas Properties
are described in Exhibit “A” attached hereto and made a part hereof.

 

“Borrowing Base Properties” means, collectively, the Borrowing Base Receivables
and the Borrowing Base Oil and Gas Properties.

 

“Borrowing Base Receivables” means the Receivables set forth on the Borrowing
Base Receivables Schedule which are composed of Cheniere LNG’s Receivables (i)
under the Partnership Agreement and the Contribution Agreement payable by
Freeport LNG Investments, LLC, a Delaware limited liability company and (ii)
under the Purchase Agreement payable by Contango Sundance, Inc.; in the
aggregate amount of $4,133,333.

 

“Borrowing Base Receivables Report” has the meaning set forth in Section 2.05(b)
hereof.

 

“Borrowing Base Receivables Schedule” means Schedule 4.06 attached hereto.

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday for
commercial banks under the laws applicable to national banking associations and
those applicable to Texas state chartered banks.

 

“Change of Control” means an event or series of events by which the shareholders
of any Borrower as of the date of this Agreement cannot alone elect at least 51%
of the board of directors of any Borrower.

 

“Cheniere-Gryphon” means Cheniere-Gryphon Management, Inc., a Delaware
corporation.

 

“Closing” has the meaning provided in Section 3.01.

 

“Collateral” means all of the assets of the Borrowers subject to the liens and
security interests under the Security Instruments.

 

“Compliance Certificate” means the certificate of the President or Chief
Financial Officer of Parent Borrower, on behalf of itself and the other
Borrowers, submitted to the Bank

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from time to time pursuant to this Agreement and attesting to the financial
covenants and stating, to such officer’s knowledge, whether or not an Event of
Default or an Unmatured Event of Default has occurred and is continuing and, if
such an event has occurred, the actions being taken by the Borrowers, to remedy
such situation and that GAAP has been used in the preparation of the Financial
Statements, which certificate shall be in the form attached hereto as Exhibit
“C”.

 

“Consolidated Tangible Net Worth” means, as of any reporting period,
Stockholders’ Equity, less the sum of:

 

(A) Goodwill, including any amounts, however designated on a consolidated
balance sheet of Parent Borrower and its Subsidiaries, representing the excess
of the purchase price paid for assets or stock acquired over the value assigned
thereto on the books of the Borrowers;

 

(B) Patents, trademarks, trade names, and copyrights;

 

(C) Any amount at which shares of capital stock of any Borrower appear as an
asset on any Borrower’s balance sheet; and

 

(D) Any other amount in respect of an intangible that should be classified as an
asset on a consolidated balance sheet of any Borrower in accordance with GAAP.

 

“Contribution Agreement” means the Contribution Agreement, dated August 26, 2002
by and among Freeport LNG Investments, LLC, Freeport LNG-GP, Inc., Parent
Borrower, Cheniere LNG and Freeport LNG Terminal, LLC, as amended by the
Extension and Amendment to the Contribution Agreement, dated September 19, 2002,
the Second Extension and Amendment to the Contribution Agreement, effective as
of October 4, 2002 and the Third Amendment to Contribution Agreement dated
February 27, 2003.

 

“Current Assets” means at any time, all assets, that should in accordance with
GAAP, be classified as current assets on a consolidated balance sheet of Parent
Borrower and its Subsidiaries, plus the amount of Borrowing Base Receivables;
provided, however, that any Borrowing Base Receivable that is not paid on the
due date as set forth on Scheduled 4.06 shall not qualify as a current asset.

 

“Current Liabilities” means at any time, all liabilities that should in
accordance with GAAP, be classified as current liabilities on a consolidated
balance sheet of the Parent Borrower and its Subsidiaries.

 

“Current Ratio” means the ratio derived from dividing Current Assets by Current
Liabilities.

 

“Environmental Laws” means (a) the following federal laws as they may be cited,
referenced and amended from time to time: the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Endangered Species Act, the Resource
Conservation and Recovery Act, the Occupational Safety and Health Act, the
Hazardous Materials Transportation Act, the Superfund

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Amendments and Reauthorization Act, the Toxic Substances Control Act, and the
Oil Pollution Act of 1990; (b) any and all environmental statutes of any state
in which property of the Borrowers is situated, as they may be cited, referenced
and amended from time to time; (c) any rules or regulations promulgated under or
adopted pursuant to the above federal and state laws; and (d) any other federal,
state or local statute or any requirement, rule, regulation, code, ordinance or
order adopted pursuant thereto, including, without limitation, those relating to
the generation, transportation, treatment, storage, recycling, disposal,
handling or release of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which together with any Borrower would be treated as a single employer under
Section 4001 of ERISA.

 

“Event of Default” means any of the events specified in Section 7.01 of this
Agreement.

 

“Financial Statements” means the statements of the financial condition of the
indicated Person, on a consolidated basis, as at the point in time and for the
period indicated and consisting of at least a balance sheet, income statement
and statement of changes in cash flows, and, when the foregoing are audited,
accompanied by the certification of such Person’s independent certified public
accountants and footnotes to any of the foregoing, all of which shall be
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding year.

 

“Floating Rate” means a per annum interest rate equal to the Base Rate in effect
from time to time plus the Applicable Margin in the absence of any Event of
Default, and the Base Rate in effect form time to time plus the Applicable
Margin, plus 4.0% following and during the continuation of any Event of Default.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
observed in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

“Gryphon Exploration” means Gryphon Exploration Company, a Delaware corporation.

 

“Hazardous Substances” means flammables, explosives, radioactive materials,
hazardous wastes, asbestos or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum and petroleum
products and associated oil or natural gas exploration, production and
development wastes or any substances defined as “hazardous substances”,
“hazardous materials”, “hazardous wastes” or “toxic substances” under

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Superfund Amendments and Reauthorization Act, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended, the Toxic Substances Control Act, as amended, or
any other Environmental Laws now or hereafter enacted or promulgated by any
regulatory authority or governmental body, but only to the extent any such law
is or becomes applicable to the Borrowers or any of their property.

 

“Hedge Agreement” means any swap agreement, cap, collar, floor, exchange
transaction, forward agreement or exchange or protection agreement related to
Hydrocarbons or any option with respect to such transaction, as more
specifically provided in those certain master swap agreements on International
Swap Dealers Association forms and the schedules thereto and any confirmations
thereunder entered into by a Borrower with any other Person.

 

“Hydrocarbons” means crude oil, condensate, natural gas, natural gas liquids and
other hydrocarbons.

 

“Indebtedness” means, as to any Person, (a) all items of indebtedness or
liability (other than capital, surplus, deferred credits and reserves, as such)
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet as at the date as of which
Indebtedness is to be determined, (b) indebtedness secured by (or for which the
holder of such indebtedness has a right, contingent or otherwise, to be secured
by) any mortgage, deed of trust, pledge, lien, security interest, or other
charge or encumbrance existing on or encumbering property owned by the Person
whose Indebtedness is being determined, whether or not the indebtedness secured
thereby shall have been assumed, (c) all indebtedness of others which such
Person has directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), discounted with
recourse, agreed (contingently or otherwise) to purchase or repurchase or
otherwise acquire, or in respect of which such Person has agreed to supply or
advance funds (whether by way of loan, purchase of securities or capital
contribution, through a commitment to pay for property or services regardless of
the nondelivery of such property or the nonfurnishing of such services or
otherwise), or in respect of which such Person has otherwise become directly or
indirectly liable, contingently or otherwise, whether now existing or hereafter
arising, and (d) all leases that, in accordance with GAAP, should not be
reflected on the Borrowers’ balance sheets.

 

“Investment” in any Person means any stock, bond, note or other evidence of
Indebtedness or any other security (other than current trade and customer
accounts) of, or loan to, such Person.

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any government or political subdivision or agency thereof,
or any court or similar entity established by any thereof.

 

“Leases” means oil and gas leases and all oil, gas and mineral leases
constituting any part of the Borrowing Base Oil and Gas Properties.

 

“Letter(s) of Credit” has the meaning set forth in Section 2.13 hereof.

 

“Letter of Credit Application” has the meaning set forth in Section 2.13 hereof.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Letter of Credit Exposure” shall mean, at any time, the aggregate maximum
amount available to be drawn under outstanding Letters of Credit at such time.

 

“Limitation Period” means any period while any amount remains owing on the Note
when interest on such amount, calculated at the applicable rate prescribed on
the Note, plus any fees payable hereunder and deemed to be interest under
applicable Law, would exceed the Maximum Rate.

 

“Loan” means, singly, any advance by the Bank to, or for the benefit of, the
Borrowers pursuant to this Agreement and, including any payment made by the Bank
under a Letter of Credit and “Loans” means, cumulatively, the aggregate sum of
all money advanced by the Bank to, or for the benefit of, the Borrowers pursuant
to this Agreement including all payments made by the Bank under Letters of
Credit.

 

“Loan Documents” means this Agreement, the Note, the Security Instruments, any
Letter of Credit Application and all other promissory notes, security
agreements, and other instruments, documents, and agreements executed and
delivered pursuant to or in connection with this Agreement, as such instruments,
documents, and agreements may be amended, modified, renewed, extended, or
supplemented from time to time.

 

“Loan Excess” means, at any point in time, the amount, if any, by which the sum
of the outstanding balance on the Loans evidenced by the Note plus the Letter of
Credit Exposure exceeds the Revolving Commitment then in effect.

 

“Marketable Title” means good and defensible title, free and clear of all
mortgages, liens and encumbrances, except for Permitted Encumbrances.

 

“Maximum Rate” means the maximum rate of non-usurious interest permitted from
day to day by applicable law, including as to Chapter 303 of the Texas Finance
Code (and as the same may be incorporated by reference in other Texas statutes),
but otherwise without limitation, that rate based upon the “indicated weekly
rate ceiling.”

 

“Monthly Borrowing Base Reduction” means the amount of the automatic monthly
reduction to the Borrowing Base, as determined by the Bank from time to time in
accordance with Section 2.05 of this Agreement.

 

“Multi-employer Plan” means a plan described in Section 4001(a)(3) of ERISA
which covers employees of any Borrower or any ERISA Affiliate.

 

“Net Proceeds” means (a) with respect to any sale, lease, transfer or other
disposition of any asset by any Person, the aggregate amount of cash and
non-cash proceeds from such transaction received by, or paid to or for the
account of, such Person, net of customary and reasonable out-of-pocket costs,
fees, and expenses, and (b) with respect to the issuance of equity securities,
debt securities, or similar instruments, or the incurrence of Indebtedness, the
cash and non-cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection with such issuance. Non-cash proceeds include any
proceeds received by way of deferred payment of principal calculated on a

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

combined basis as of such time pursuant to a note, installment receivable,
purchase price adjustment receivable, or otherwise, but only as and when
received.

 

“Note” means the Revolving Note, and any extension, renewal, or rearrangement
of, or substitute for, such Note.

 

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrowers to the Bank, now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including, without limitation, the
obligations, indebtedness, and liabilities of the Borrowers under this Agreement
and the other Loan Documents, and all interest accruing thereon and all
attorneys’ fees and other expenses incurred in the administration, enforcement
or collection thereof.

 

“Oil and Gas Properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases with
respect to properties situated in the United States, including, without
limitation, overriding royalty and royalty interests, leasehold estate
interests, net profits interests, production payment interests and mineral fee
interests, together with contracts executed in connection therewith and all
tenements, hereditaments, appurtenances and properties, real or personal,
appertaining, belonging, affixed or incidental thereto.

 

“Partnership Agreement” means the Amended and Restated Partnership Agreement of
Freeport LNG Development, L.P., a Delaware limited partnership, dated February
27, 2003 by and among Freeport LNG-GP, Inc., Freeport LNG Investments, LLC and
Cheniere LNG.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Periodic Borrowing Base Reduction” means the amount of the scheduled reduction
to the Borrowing Base, as set forth in the Periodic Borrowing Base Reduction
Schedule.

 

“Periodic Borrowing Base Reduction Schedule” means the schedule attached hereto
as Schedule 2.05(a) as the same may be amended or modified from time to time.

 

“Permitted Asset Sales” means sales, leases, assignments, transfers or disposals
of, in one or any series of related transactions, all or any portion of
Borrowers’: (i) equipment, whether now owned or hereafter acquired, including
transfers to Subsidiaries, which, in the aggregate, do not exceed $50,000 in any
twelve month period, (ii) Oil and Gas Properties that neither are covered by any
of the Security Instruments nor contain any proved oil and gas reserves whether
now owned or hereafter acquired, including transfers to Subsidiaries, which in
the aggregate, do not exceed $50,000 in any twelve month period, or (iii) Oil
and Gas Properties that (A) are not covered by any of the Security Instruments,
(B) are purchased and sold in the ordinary course of business, including but not
limited to hydrocarbon leases acquired for generating prospects and (C) do not
contain any proved developed producing oil and gas reserves, whether now owned
or hereafter acquired, including transfers to Subsidiaries, which in the
aggregate, do not exceed $50,000 in any twelve month period.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Encumbrances” means:

 

(A) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business that are not yet due and payable;

(B) Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable;

 

(C) Pledges or deposits in connection with or to secure workmen’s compensation,
unemployment insurance, pensions or other employee benefits;

 

(D) Encumbrances consisting of covenants, zoning restrictions, rights,
easements, liens or other restrictions on the use of real property, none of
which materially impairs the use of such property by any Borrower in the
operation of its business, and none of which is violated in any material respect
by existing or proposed operations;

 

(E) Liens of operators and/or co-working interest owners under joint operating
agreements or similar contractual arrangements with respect to any Borrower’s
proportionate share of the expense of exploration, development and operation of
oil, gas and mineral leasehold or fee interests owned jointly with others, to
the extent that same relate to sums not yet due;

 

(F) Liens securing surety or other bonds required in the normal course of
business not to exceed $25,000 in the aggregate at any time in effect;

 

(G) The following, if the validity or amount thereof is being contested in good
faith by appropriate and lawful proceedings, so long as levy and execution
thereon have been stayed and continue to be stayed and they do not, in the
aggregate, materially detract from the value of the property of the Parent
Borrower or any Subsidiary, or materially impair the use thereof in the
operation of its business:

 

(1) Claims or liens for taxes, assessments, or charges due and payable and
subject to interest or penalty;

 

(2) Claims, liens, and encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; and

 

(3) Claims or liens of mechanics, materialmen, warehousemen, carriers, or other
like liens.

 

(H) Liens securing payment and performance of the Obligations;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(I) Liens securing purchase money obligations included in the definition of
Permitted Indebtedness if such liens encumber only the property for which such
purchase money obligation was incurred; and

 

(J) Inchoate liens in respect of royalty or overriding royalty owners.

 

“Permitted Hedge Agreement” means any Hedge Agreement, together with supporting
schedules, attachments and documents related thereto, which any Borrower enters
into with or through any Person, and any other confirmations which any Borrower
may hereafter enter into with or through such Person covering up to a percentage
of the Proved Reserves attributable to such Borrower’s interest in its Borrowing
Base Oil and Gas Properties, all of the foregoing being satisfactory to Bank in
its sole discretion.

 

“Permitted Indebtedness” means:

 

(A) The Loans;

 

(B) Loans by the Bank under other credit arrangements;

 

(C) Unsecured accounts payable incurred in the ordinary course of business which
(i) are not overdue, (ii) are being contested in good faith by appropriate
proceedings with adequate reserves having been established in accordance with
GAAP, (iii) are the subject of usual and customary review and evaluation or (iv)
without duplication, remain unpaid more than sixty (60) days after due date and
do not, in the aggregate (including legal fees owed by any Borrower (other than
hereunder)) exceed $500,000 at any one time;

 

(D) Loans, advances or extensions of credit from suppliers, contractors or other
Persons who are not Affiliates of any Borrower under applicable contracts or
agreements in connection with such Borrower’s oil and gas exploration and
development activities, which are not overdue or are being contested in good
faith by appropriate proceedings;

 

(E) Letters of credit or performance bonds required to be obtained by a Borrower
in the normal course of its business to assure the proper plugging and
abandonment of oil or gas drilling or production locations or bonds required by
any governmental agency or instrumentality in the normal course of such
Borrower’s business;

 

(F) Purchase money obligations of the Borrowers of up to $50,000 at any time for
the purchase of equipment so long as the purchase money obligations do not
exceed the fair market value of the equipment purchased therewith; and

 

(G) The existing Indebtedness listed on Schedule 4.16, and any extensions and
renewals but not increases of such Indebtedness.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Person” means an individual, company, corporation, partnership, joint venture,
limited liability company, trust, association, unincorporated organization or a
government or any agency or political subdivision thereof.

 

“Plan” means, at any time, any employee benefit plan which is covered by ERISA
and in respect of which a Borrower or any ERISA Affiliate is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended from time to
time.

 

“Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas liquids and natural gas which geological and engineering data
demonstrate with reasonable certainty to be recoverable by primary producing
mechanisms in future years from known reservoirs underlying lands or interests
therein constituting Oil and Gas Properties, under existing economic and
operating conditions. Reserves which can be produced economically through
application of improved recovery techniques (i.e., fluid injection) will be
included in Proved Reserves when successful testing by a pilot project or the
operation of an installed program in the reservoir provides support for the
engineering analysis on which the pilot project or installed program was based.
In general, the economic productivity of the estimated proved reserves is
supported by actual production or a conclusive formation test; however, in
certain instances proved reserves are assigned to reservoirs on the basis of a
combination of electrical and other type logs and core analyses which indicate
these reservoirs are analogous to similar reservoirs in the same field which are
producing or have demonstrated the ability to produce on a formation test.

 

“Purchase Agreement” means that certain Partnership Interest Purchase Agreement
dated March 1, 2003 among Cheniere LNG, Parent Borrower, Contango Sundance, Inc.
and Contango Oil & Gas Co., Inc.

 

“Receivables” means all of Borrowers’ rights to payments or other forms of
consideration of any kind.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Request for Advance” means the written or verbal (confirmed in writing within
one (1) Business Day) request by the Parent Borrower for an advance by the Bank
pursuant to this Agreement, which Request for Advance shall be signed by an
authorized officer of the Parent Borrower and shall include a statement of the
amount requested to be advanced, the date of the requested advance and such
other information as the Bank in its discretion deems necessary.

 

“Revolving Commitment” means the obligation of the Bank, subject to the
provisions of this Agreement and existing only through the Revolving Loan
Termination Date, to advance to, or for the benefit of, the Borrowers funds and
to issue Letters of Credit in an aggregate amount not to exceed at any one time
outstanding the lesser of: (a) the Borrowing Base then in effect, or (b) the
Revolving Commitment Limit.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Commitment Limit” means $2,000,000 as of the Closing, but such amount
may be increased by the Bank in its sole discretion from time to time with the
agreement of the Borrowers (a) should the Borrowers contribute additional
Receivables of the Borrowers to the Borrowing Base Receivables and/or additional
Oil and Gas Properties of the Borrowers to the Borrowing Base Oil and Gas
Properties in accordance with this Agreement or (b) should the Borrowing Base,
as determined in accordance with Section 2.05, ever exceed such amount.

 

“Revolving Loan” means the loan made pursuant to Section 2.01.

 

“Revolving Loan Termination Date” means June 30, 2004.

 

“Revolving Note” means the promissory note in the original face amount of
$5,000,000 dated of even date herewith made jointly and severally by the
Borrowers payable to the order of the Bank, in substantially the form attached
hereto as Exhibit “B,” together with all deferrals, renewals, extensions,
amendments, modifications or rearrangements thereof, which promissory note shall
evidence the advances to the Borrowers by the Bank pursuant to this Agreement.

 

“Security Instruments” means the security instruments described on Exhibit “D,”
in form and substance satisfactory to the Bank, to be executed by Borrowers if,
as and when required pursuant to Section 3.01 or otherwise under this Agreement,
and any and all other instruments or documents hereafter executed in connection
with or as security for the payment of the Note.

 

“Stockholders’ Equity” means, at any time, the sum of the following accounts set
forth on a consolidated balance sheet of Parent Borrower, prepared in accordance
with GAAP: (a) the par or stated value of all outstanding capital stock; (b)
capital surplus; and (c) retained earnings or accumulated deficit, as the case
may be.

 

“Subsidiary” means, as to any Person, any corporation in which such Person,
directly or indirectly through its Subsidiaries, owns more than 50% of the stock
of any class or classes having by the terms thereof the ordinary voting power to
elect a majority of the directors of such corporation, and any partnership,
association, joint venture, or other entity in which such Person, directly or
indirectly through its Subsidiaries, has more than a 50% equity interest at the
time.

 

“Transfer Order Letters” means the letters in lieu of division or transfer
orders, in form acceptable to the Bank.

 

“Unmatured Event of Default” means any event or occurrence which solely with the
lapse of time or the giving of notice or both will ripen into an Event of
Default.

 

Undefined Terms. Undefined financial accounting terms used in this Agreement
shall be defined according to GAAP.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II.

THE LOAN

 

2.01    The Revolving Loan.    Upon the terms and conditions (including, without
limitation, the right of the Bank to terminate the Revolving Commitment
hereunder upon an Event of Default or to suspend its obligation to make advances
under the Revolving Commitment upon an Unmatured Event of Default) and relying
on the representations and warranties contained in this Agreement, the Bank
agrees, for a period from and after the date hereof through the Revolving Loan
Termination Date, to make advances to the Borrowers from time to time following
receipt of a Request for Advance at least two (2) Business Days’ prior to such
requested advance, in such amounts as the Borrowers may request; provided,
however, each such advance shall be in an amount of not less than $100,000 and
in an integral multiple of $10,000 and the aggregate principal amount of all
advances made pursuant to this Section 2.01 plus the Letter of Credit Exposure
at any one time outstanding shall not exceed the Revolving Commitment.

 

Through the Revolving Loan Termination Date, the Borrowers may use this
revolving credit by borrowing, prepaying and reborrowing, all in accordance with
the terms and conditions of this Agreement. The borrowings made by the Borrowers
pursuant to the Revolving Commitment shall be made at the principal office of
the Bank and shall be evidenced by the Revolving Note. The entire outstanding
principal amount, and accrued and unpaid interest, under the Revolving Note is
due on the Revolving Loan Termination Date or sooner pursuant to the terms of
this Article II.

 

2.02    Advances and Payments of Principal Under the Revolving Note.    Each
time an advance is made against or payment is made on the Revolving Note, the
Bank is hereby irrevocably authorized by the Borrowers to make appropriate
entries of such in its records in accordance with the usual and customary
practices of accounting for advances and payments on notes; provided, however,
the failure of the Bank to do so shall not relieve the Borrowers of their
correct liability hereunder or under the Revolving Note.

 

The aggregate unpaid amount of advances reflected by the notations by the Bank
on its records or the ledger sheets affixed to the Revolving Note shall be
deemed rebuttably presumptive evidence of the principal amount owing on the
Revolving Note. The liability for payment of principal and interest evidenced by
the Revolving Note shall be limited to principal amounts actually advanced to
the Borrowers and outstanding under this Agreement and interest on such amounts
calculated in accordance with this Agreement. Interest provided for in the
Revolving Note and herein shall be calculated on unpaid sums actually advanced
and outstanding under the Revolving Note pursuant to the terms of this Agreement
and only for the period from the date or dates of such advances until repayment.

 

2.03    Payments of Interest under the Revolving Note.    Subject to the terms
and provisions of this Agreement, interest on the Revolving Loan, calculated at
the Floating Rate, shall be due and payable quarterly as it accrues beginning
August 31, 2003, and continuing thereafter on the last day of each succeeding
calendar quarter while any amount remains owing on the Revolving Note and at the
Revolving Loan Termination Date, the interest payment in each

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

instance to be that which has been earned and remains unpaid. The rate of
interest charged on the Revolving Loan shall be adjusted, effective on the
effective date of each change in the Base Rate, and in the ordinary course of
business the Bank shall send written notice to the Parent Borrower that a change
in the Base Rate has occurred.

 

2.04    General Provisions Relating to Interest.    All Loans hereunder and
outstanding from time to time shall bear interest at the Floating Rate,
calculated on the basis of a year of three hundred sixty (360) days from the
date of advance to, but not including, the date of repayment.

 

It is the intention of the parties hereto to comply strictly with the usury Laws
of the State of Texas and the United States of America and, in this connection,
there shall never be collected, charged or received on any sums advanced
hereunder interest in excess of the Maximum Rate. For purposes of Chapter 303 of
the Texas Finance Code, as amended, the Borrowers agree that the maximum rate to
be charged shall be the “indicated (weekly) rate ceiling” as defined in said
Chapter, provided that the Bank may also rely to the extent permitted by
applicable Laws of the State of Texas or the United States of America, on
alternative maximum rates of interest under other applicable Laws of the State
of Texas or the United States of America applicable to the Bank, if greater.
Notwithstanding anything herein or in the Note to the contrary, during any
Limitation Period, the interest rate to be charged on amounts evidenced by the
Note shall be the Maximum Rate and the obligation of any Borrower for any fees
payable hereunder and deemed to be interest under applicable Law shall be
suspended. During any period or periods of time following a Limitation Period,
to the extent permitted by applicable Laws of the State of Texas or the United
States of America, the interest rate to be charged hereunder shall remain at the
Maximum Rate until such time as there has been paid to the Bank (a) the amount
of interest in excess of the Maximum Rate that the Bank would have received
during the Limitation Period had the interest rate remained at the relevant
rates specified in the Note, and (b) all interest and fees otherwise due to the
Bank but for the effect of such Limitation Period.

 

If under any circumstances the aggregate amounts paid on the Note or under this
Agreement include amounts which by Law are deemed interest and which would
exceed the amount permitted if the Maximum Rate were in effect, each Borrower
stipulates that such payment and collection will have been and will be deemed to
have been, to the extent permitted by applicable Laws of the State of Texas or
the United States of America, the result of mathematical error on the part of
both the Borrowers and the Bank, and the Bank shall promptly refund the amount
of such excess (to the extent only of such interest payments above the Maximum
Rate which could lawfully have been collected and retained) upon discovery of
such error by the Bank or notice thereof from the Borrowers.

 

2.05    Borrowing Base Determination.

 

(a) The initial Borrowing Base is hereby established at $2,000,000. The portion
of the Borrowing Base attributable to the Borrowing Base Oil and Gas Properties
is equal to $0 and the portion of the Borrowing Base attributable to the
Borrowing Base Receivables is equal to $2,000,000. Subject to the other
provisions of this Agreement, the portion of the Borrowing Base attributable to
the Borrowing Base Receivables shall

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be automatically reduced by the Periodic Borrowing Base Reduction on each date
set forth in the Periodic Borrowing Base Reduction Schedule.

 

(b) Contemporaneously with the delivery of the Financial Statements as provided
in Sections 5.03 and 5.04 hereof, the Parent Borrower shall deliver to the Bank
a report (“Borrowing Base Receivables Report”) detailing (i) the outstanding
balances of any Borrowing Base Receivables, (ii) the amounts of payments,
including scheduled repayments and any prepayments, received since the prior
quarter’s report (except for the report delivered in conjunction with the
delivery of the initial Financial Statement subsequent to Closing which shall
detail payments since the Closing) and (iii) any information received by any
Borrower (written or verbal) from the payors under the Borrowing Base
Receivables regarding any past or future scheduled repayments or any prepayments
under such receivables, including, without limitation, prepayments as “Capacity
Distributions” and “Withdrawal Payments,” as such terms are defined in the
Partnership Agreement.

 

(c) On or before each March 1 and September 1 until the Revolving Loan
Termination Date, commencing with September 1, 2003, the Parent Borrower shall
furnish to the Bank a report, in form and substance satisfactory to the Bank,
which report shall set forth, as of each preceding January 1 or July 1, as
applicable, the Proved Reserves attributable to the Borrowing Base Oil and Gas
Properties. Each report to be provided on or before each September 1 may be
prepared by the Borrowers’ own engineers and shall be certified by the Chief
Financial Officer or Chief Executive Officer of the Parent Borrower. Each report
to be provided on or before each March 1 shall be prepared by an independent
petroleum engineer or firm of engineers satisfactory to the Bank. Within twenty
(20) Business Days after receipt of each such report, the Bank shall endeavor
to, in the normal course of business, make a determination of the portion of the
Borrowing Base attributable to the Borrowing Base Oil and Gas Properties and the
Monthly Borrowing Base Reduction which shall become effective upon written
notification from the Bank to the Parent Borrower, and which, subject to the
other provisions of this Agreement, shall be the portion of the Borrowing Base
attributable to the Borrowing Base Oil and Gas Properties and the Monthly
Borrowing Base Reduction until the effective date of the next redetermination of
the portion of the Borrowing Base attributable to the Borrowing Base Oil and Gas
Properties and the Monthly Borrowing Base Reduction as set forth in this Section
2.05(c).

 

The Borrowers may, by written notice, request that the Bank redetermine the
portion of the Borrowing Base attributable to the Borrowing Base Oil and Gas
Properties and also redetermine the Monthly Borrowing Base Reduction, but not
more often than once between two consecutive scheduled deliveries of such
reports (“Optional Review”). Any request for an Optional Review must be in
writing and shall be accompanied by a complete report relating to the Proved
Reserves attributable to Borrowing Base Oil and Gas Properties and shall be
prepared by an independent petroleum engineer or firm of engineers satisfactory
to the Bank. Within twenty (20) Business Days after receipt of such report, the
Bank shall endeavor to, in the normal course of business make a determination of
the portion of the Borrowing Base attributable to the Borrowing Base Oil and Gas
Properties and the Monthly Borrowing Base Reduction which shall become

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effective upon written notification from the Bank to the Parent Borrower, and
which, subject to the other provisions of this Agreement, shall be the portion
of the Borrowing Base attributable to the Borrowing Base Oil and Gas Properties
and the Monthly Borrowing Base Reduction until the effective date of the next
redetermination of the portion of the Borrowing Base and the Monthly Borrowing
Base Reduction as set forth in this Section 2.5(c). If the Borrowers’ request
relates to a proposal to add Oil and Gas Properties of the Borrowers to the
Borrowing Base Oil and Gas Properties, such proposal shall also be accompanied
by evidence sufficient to establish that the respective Borrower or Borrowers
own Marketable Title to such Oil and Gas Properties, and any such addition shall
become effective at such time as: (a) the Bank has made its determination, in
its sole discretion, of the amount by which the Borrowing Base would be
increased as the result of such addition and (b) the conditions set forth in
Article III hereof, to the extent they are applicable to such additional Oil and
Gas Properties of such Borrower, have been satisfied.

 

The Bank may redetermine the Borrowing Base and the Monthly Borrowing Base
Reduction, at any time, and from time to time, but not more often than once
between two scheduled deliveries of such reports as described above, which
redetermination shall become effective upon written notification from the Bank
to the Parent Borrower and which, subject to the other provisions of this
Agreement, shall be the Borrowing Base and the Monthly Borrowing Base Reduction
until the effective date of the next redetermination of the Borrowing Base and
the Monthly Borrowing Base Reduction, as set forth in this Section. The Bank may
require the Borrowers to provide a report prepared by an independent petroleum
engineer or firm of engineers reasonably satisfactory to the Bank regarding the
Proved Reserves attributable to the Borrowing Base Oil and Gas Properties at any
time upon ninety (90) days advance notice to the Borrowers.

 

(d) The Borrowing Base shall represent the Bank’s determination, in accordance
with its customary lending practices, of the maximum loan amount with respect to
the Borrowing Base Receivables and the Borrowing Base Oil and Gas Properties and
the Borrowers acknowledge, for purposes of this Agreement, such determination by
the Bank as being the maximum loan amount with respect to the Borrowing Base
Receivables and the Borrowing Base Oil and Gas Properties. In making any
redetermination of the Borrowing Base, the Bank shall apply the parameters then
generally being utilized by the Bank for Borrowing Base redeterminations for
other similarly situated borrowers. The Borrowers and the Bank acknowledge that
(a) due to the uncertainties of the oil and gas extraction process, the
Borrowing Base Oil and Gas Properties are not subject to evaluation with a high
degree of accuracy and are subject to potential rapid deterioration in value,
and (b) for this reason and the difficulties and expenses involved in
liquidating and collecting against the Borrowing Base Oil and Gas Properties,
the Bank’s determination of the maximum loan amount with respect to the
Borrowing Base Oil and Gas Properties contains an equity cushion, which equity
cushion is acknowledged by the Borrowers as essential for the adequate
protection of the Bank.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY UNDER THIS AGREEMENT OR ANY LOAN
DOCUMENT, AS OF THE DATE OF CLOSING, THE BORROWERS AND THE BANK ACKNOWLEDGE AND
AGREE THAT IN APPLICATION

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BY THE BANK OF THE ABOVE-NOTED PARAMETERS AND STANDARDS, NO BORROWING BASE IS
ATTRIBUTED TO THE BORROWING BASE OIL AND GAS PROPERTIES DESCRIBED ON EXHIBIT “A”
ATTACHED HERETO. ANY FUTURE ALLOCATION OF BORROWING BASE ATTRIBUTABLE TO THE
BORROWING BASE OIL AND GAS PROPERTIES SHALL BE IN CONFORMANCE WITH THIS SECTION
2.05.

 

2.06 Mandatory Prepayment of the Note.

 

(a) In the event that the Bank determines that a Loan Excess exists, the
Borrowers shall immediately, but in no event later than fifteen (15) days
following notice from the Bank of any such scheduled or non-scheduled Borrowing
Base determination, shall provide written notice to Bank regarding which of the
following options it plans to implement and within thirty (30) days of such
notice from Bank, Borrowers shall either (i) prepay the principal of the
Revolving Note in an aggregate amount at least equal to such Loan Excess, (ii)
add to the Borrowing Base Oil and Gas Properties additional Oil and Gas
Properties of the Borrowers sufficient in value, as determined by the Bank in
its sole discretion pursuant to Section 2.05, to increase the Borrowing Base in
the amount of such Loan Excess, (iii) add other assets of the Borrowers to the
Borrowing Base that are of the type and that have sufficient value, as
determined by the Bank in its sole discretion, to increase the Borrowing Base in
the amount of such Loan Excess or (iv) make a first of three (3) installments in
order to repay the Loan Excess, each of three (3) installments to be in the
amount of at least one third (1/3) of the original amount of the Loan Excess (or
the remaining unpaid balance of such Loan Excess, if less than one third thereof
remains), and pay each of the next two installments on or before the expiration
of thirty (30) days and sixty (60) days, respectively, after the date of such
first payment due date. Notwithstanding the foregoing provisions of this
Section, the Borrowers shall pay the amount of any Loan Excess that would result
from the application of each Periodic Borrowing Base Reduction and each Monthly
Borrowing Base Reduction on or before the day that such Monthly Borrowing Base
Reduction and/or Periodic Borrowing Base Reduction becomes applicable.

 

(b) In addition to the foregoing, the Borrowers shall immediately prepay the
principal of the Revolving Note equal to:

 

(i) 100% of Net Proceeds from the disposition of any asset, excluding
hydrocarbon lease sales, permitted under this Agreement including, without
limitation, Net Proceeds attributable to any disposition of Cheniere-Gryphon’s
equity interest in Gryphon Exploration;

 

(ii) 100% of insurance proceeds in excess of $100,000 per occurrence in respect
of any insurance policy required to be maintained by the Borrowers under the
terms of this Agreement unless Borrowers reinvest such proceeds within thirty
(30) days of any insurable loss to replace the lost or damaged assets;

 

(iii) 50% of the Net Proceeds from the sale or issuance (after the date of this
Agreement) of any capital stock, excluding capital stock issued

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

upon the exercise of existing warrants or options, of the Parent Borrower or any
Subsidiary of Parent Borrower; and

 

(iv) 100% of any Indebtedness incurred by any Borrower, other than Permitted
Indebtedness.

 

Bank shall provide Parent Borrower notice regarding any redetermination of the
Monthly Borrowing Base Reduction and/or the Borrowing Base, and any such
redetermination shall be effective upon written notification by Bank to Parent
Borrower.

 

2.07 Advances to Satisfy Obligations of the Borrowers. The Bank may, but shall
not be obligated to, make advances hereunder and apply same to the satisfaction
of any condition, warranty, representation or covenant of the Borrowers
contained in this Agreement, and the funds so advanced and applied shall be part
of the Loan proceeds advanced under this Agreement and evidenced by the
Revolving Note.

 

2.08 Assignment of Production. Certain of the Security Instruments covering the
Borrowing Base Oil and Gas Properties, if and when executed pursuant to this
Agreement, will contain an assignment unto and in favor of the Bank of all oil,
gas and other minerals produced and to be produced from or attributable to the
Borrowing Base Oil and Gas Properties together with all of the revenues and
proceeds attributable to such production, and such Security Instruments will
further provide that all such revenues and proceeds which may be so collected by
the Bank pursuant to the assignment shall be applied to the payment of the Note
and the satisfaction of all other Indebtedness to be secured by such Security
Instruments. The Borrowers hereby appoint the Bank as their agent and
attorney-in-fact until this Agreement has been terminated in accordance with
Section 8.20 hereof for purposes of completing the Transfer Order Letters if and
when delivered to the Bank pursuant to Section 3.01 hereof or otherwise under
this Agreement, which power is coupled with an interest and is not revocable.

 

2.09 Commitment Fee. As consideration for the commitment of the Bank to make
Loans to the Borrowers through the Revolving Loan Termination Date pursuant to
this Agreement, the Borrowers agree to pay to the Bank within five (5) Business
Days of receipt of the Bank’s statement to Parent Borrower as to quarterly
periods ending March 31, June 30, September 30 and December 31 of each year
(except the first period shall be for a period of time from the Closing to July
30, 2003) during the period commencing on the date of this Agreement to and
including the Revolving Loan Termination Date and at the Revolving Loan
Termination Date, a fee equal to 0.5% per annum (computed on the basis of 360)
multiplied by an amount equal to the daily average excess, if any, of the
Revolving Commitment over the aggregate principal amount outstanding on the
Note, throughout the period from the date of this Agreement or previous
calculation date provided above, whichever is later, to the relevant calculation
date or the Revolving Loan Termination Date, as the case may be.

 

2.10 Facility Fee. As consideration for the commitment of the Bank to make Loans
to the Borrowers pursuant to this Agreement, the Borrowers shall pay to the Bank
a facility fee of $20,000 simultaneously with the Closing. Any time the
Borrowing Base is increased pursuant to Section 2.05, an additional facility fee
shall be paid to Bank by Borrowers

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the amount of 1.0% of any such increase above the highest Borrowing Base that
was in effect at any time prior to such increase.

 

2.11 Professional Fees and Expenses. In addition to the other fees payable and
expenses reimbursable by the Borrowers hereunder, the Borrowers agree to pay any
and all professional fees and expenses incurred by the Bank, including, without
limitation, engineering fees and expenses, incurred by Bank in the evaluation of
such Borrowing Base Oil and Gas Properties.

 

2.12 Adjustment to Revolving Commitment Limit. At any time that Borrowers
propose to increase the Borrowing Base by adding additional Oil and Gas
Properties to the Borrowing Base Oil and Gas Properties pursuant to Section
2.05, Borrowers may also request that Bank increase the amount of the Revolving
Commitment Limit. At any time that Borrowers make such a request, they shall
promptly provide Bank with such financial information as Bank may request to
assist the Bank in evaluating such request. Following the receipt of such
information from Borrowers, the Bank shall, in the normal course of its
business, make a redetermination of the Revolving Commitment Limit, which shall
become effective upon written notification from the Bank to Parent Borrower of
the new Revolving Commitment Limit. The Borrowers may, on a quarterly basis,
upon written notice to the Bank, amend the definition of the Revolving
Commitment Limit by reducing the amount set forth in such definition. Upon such
reduction, the Bank shall not be obligated to extend Loans in excess of such
reduced Revolving Commitment Limit. If and when the Bank increases the Revolving
Commitment Limit at Borrowers’ request, the commitment fee, as determined
pursuant to Section 2.09 of this Agreement, shall be calculated using such
increased amount for all of the calculation periods in which such Revolving
Commitment Limit was increased.

 

2.13 Letters of Credit

 

(a) Subject to the terms and conditions of this Agreement, the Bank agrees to
issue standby letters of credit (“Letter(s) of Credit”) for the account of the
Borrowers from time to time following receipt, at least three (3) Business Days
prior to the requested date of issuance, of Bank’s then-current form of
application for a Letter of Credit (“Letter of Credit Application”) properly
completed by the Parent Borrower in such amount as the Borrowers may request not
to exceed an aggregate amount outstanding equal to the unborrowed portion of the
Revolving Commitment. The amount available to be drawn as Loans under the
Revolving Commitment shall be reduced by the aggregate face amount of the
outstanding Letters of Credit issued pursuant to this Section 2.13(a).

 

(b) If there is any conflict between the terms of any Letter of Credit
Application accepted by the Bank and the terms of this Agreement, the terms of
this Agreement shall control. No Letter of Credit shall have an expiration date
that is later than six months from the date of its issuance, or, if sooner,
beyond the Revolving Loan Termination Date.

 

2.14 Repayment of Letters of Credit. If drawn upon by the beneficiary of a
Letter of Credit, all amounts so drawn shall be due and payable by the Borrowers
immediately upon receipt of Bank’s request therefor.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.15 Letter of Credit Fee. As consideration for the issuance by the Bank of
Letters of Credit for the account of the Borrowers, the Borrowers agree to pay
to the Bank a fee equal to the Applicable Margin times the amount of each such
Letter of Credit (subject to a $500 minimum fee on each Letter of Credit), the
first such per annum fee for each Letter of Credit to be payable in advance of
the issuance of such Letter of Credit, with successive fees to be paid in
advance of the expiration date of the issuance of such Letter of Credit if it is
to remain in effect beyond such expiration date.

 

ARTICLE III.

 

CONDITIONS

 

The obligation of the Bank to make the Loans is subject to the following
conditions precedent:

 

3.01 Conditions to the Closing. The Borrowers shall have duly delivered or
caused to be delivered to the Bank, prior to the date of this Agreement whether
or not a disbursement of any Loan is made on such date (the “Closing”), the
following:

 

(A) The Revolving Note;

 

(B) Each of the Security Instruments, except for the Security Instruments
covering the Borrowing Base Oil and Gas Properties;

 

(C) The results of a Uniform Commercial Code search showing all financing
statements and other documents or instruments on file against each Borrower in
the Offices of the Secretaries of State of the State of Texas and the State of
Delaware, such search to be as of a date no more than ten (10) Business Days
prior to the date of Closing.

 

(D) A certified (as of the date of the Closing) copy of resolutions of each
Borrower’s Board of Directors authorizing the execution, delivery, and
performance of this Agreement, the Note, and each other document to be delivered
pursuant hereto;

 

(E) A certificate (dated the date of the Closing) of each Borrower’s corporate
secretary as to the incumbency and signatures of the officers of the Borrowers
signing this Agreement, the Note, and each other document to be delivered
pursuant hereto;

 

(F) A copy, certified as of the most recent date practicable by the Secretary of
State of the state in which each Borrower is incorporated, of each Borrower’s
certificate of incorporation, together with a certificate (dated the date of the
Closing) of each Borrower’s corporate secretary to the effect that true and
correct copies of the articles of incorporation and bylaws of each Borrower are
attached thereto and that such articles of incorporation and bylaws have not
been amended;

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(G) Certificates, as of the most recent dates practicable, of the aforesaid
Secretaries of State, the Secretary of State of each state in which each
Borrower is qualified as a foreign corporation, and the department of revenue or
taxation of each of the foregoing states, as to the good standing of each
Borrower;

 

(H) A Compliance Certificate, dated the date of the Closing;

 

(I) Payment of the facility fee pursuant to Section 2.10 hereof;

 

(J) Due diligence review, satisfactory in Bank’s sole discretion, of the
Borrowers’ business including, without limitation, regarding their assets,
liabilities, third party agreements, insurance, organizational structure,
Financial Statements, commodity, price risk and other hedge policies and
programs;

 

(K) Evidence satisfactory to Bank, in its sole discretion, that each applicable
Borrower noted on Exhibit “A” has Marketable Title to the respective Borrowing
Base Oil and Gas Properties;

 

(L) Satisfactory third party review, in Bank’s sole discretion, regarding the
Proved Reserves attributable to the Borrowing Base Oil and Gas Properties and
Gryphon Exploration’s Oil and Gas Properties;

 

(M) Evidence satisfactory to the Bank, in its sole discretion, that each
Borrower has received all consents and/or waivers to grant the liens and
security interests under the Security Instruments;

 

(N) Payment of the Bank’s attorneys’ fees upon receipt of a reasonably detailed
invoice pursuant to Section 5.12 hereof;

 

(O) A legal opinion of outside counsel to the Borrowers in form and substance
reasonably satisfactory to the Bank confirming the legal conclusions expressed
in Borrowers’ representations set forth in Sections 4.01, 4.02, 4.03, 4.12, 4.21
and 4.22; and

 

(P) A fully executed Adoption Agreement among the Bank, Parent Borrower, and
Cheniere-Gryphon.

 

3.02 Documents Required for Subsequent Disbursements. Borrowers and Bank agree
that Borrowers will not pledge their Oil and Gas Properties as Borrowing Base
Oil and Gas Properties as of Closing. At such time as Borrowers request the
implementation of a Borrowing Base attributable to the Borrowing Base Oil and
Gas Properties, each condition set forth in Section 3.01 with regard to
Borrowing Base Oil and Gas Properties shall be satisfied by Borrowers. As of the
time of funding any additional advances to Borrowers that have been approved by
the Bank pursuant to Section 2.01 and are made in conjunction with the addition
of Oil and Gas Properties owned by a Borrower to the Borrowing Base Oil and Gas
Properties, such Borrower shall have duly delivered to the Bank: (i) the
Security Instruments that are necessary or appropriate, in the reasonable
opinion of the Bank, (ii) Transfer Order Letters applicable to the production of
oil and gas from the such additional Borrowing Base Oil and Gas Properties (iii)

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the results of a Uniform Commercial Code search showing all financing statements
and other documents or instruments on file against each Borrower in the Offices
of the Secretaries of State of the State of Texas, the State of Delaware and
each State in which any of the Borrowing Base Oil and Gas Properties are located
or deemed to be located, and the counties and/or parishes in which each Borrower
maintains its principal place of business and in which any of the Borrowing Base
Oil and Gas Properties are located, such search to be as of a date no more than
ten (10) Business Days prior to the date of such advance, and (iv) such other
information or documentation that Bank may reasonably request.

 

3.03    General Conditions to all Disbursements.    At the time of the Closing
and each subsequent disbursement:

 

(A) No Event of Default shall have occurred and be continuing, and no Unmatured
Event of Default shall have occurred;

 

(B) The representations and warranties contained in Article IV of this Agreement
shall be true and correct in all material respects as though such
representations and warranties had been made on such date, except such as are
expressly limited to a prior date, which shall have been true and correct in all
material respects as of such prior date;

 

(C) If any portion of the Borrowing Base is attributable to the Borrowing Base
Oil and Gas Properties, the Bank shall have been, and shall continue to be,
satisfied, in its sole discretion, that the respective Borrower is the sole
legal owner and holder of the Borrowing Base Receivables and holds Marketable
Title to the Borrowing Base Oil and Gas Properties, and that such ownership
includes record title to an undivided net revenue interest in the production
from each such Borrowing Base Oil and Gas Property that is not less than, as
well as an undivided working interest in each Borrowing Base Oil and Gas
Property that is not greater than (unless there is a corresponding increase in
the net revenue interest attributed to such party therein), the net revenue
interest therein and the working interest therein, respectively, attributed to
such Borrower on Exhibit “A,” subject to the limitations and qualifications on
such exhibit (or attributed to such Borrower in any Security Instrument
applicable to any Oil and Gas Property that is added to the Borrowing Base Oil
and Gas Properties in connection with any subsequent funding after the Closing);

 

(D) No material adverse change shall have occurred in any Borrower’s financial
condition since the date of the latest Financial Statements provided to the
Bank; and

 

(E) All of the Security Instruments shall have remained in full force and
effect.

 

3.04    Legal Matters.    At the time of the Closing and each subsequent
disbursement, all legal matters incidental thereto shall be reasonably
satisfactory to the Bank’s designated legal counsel.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Bank to enter into this Agreement and to make the Loans hereunder,
each Borrower represents and warrants to the Bank that:

 

4.01 Existence. Each Borrower is a corporation, duly organized, legally
existing, and in good standing under the Laws of the State of Delaware; each
Subsidiary of each Borrower is a corporation duly organized, validly existing,
and in good standing under the Laws of its state of incorporation; each Borrower
and each of its Subsidiaries have the lawful power to own their properties and
to engage in the businesses they conduct, and each is duly qualified and in good
standing as a foreign corporation in the jurisdictions wherein the nature of the
business transacted by it or property owned by it makes such qualification
necessary; the states in which each Borrower and each of its Subsidiaries are
incorporated and qualified to do business are set forth in Schedule 4.01; the
addresses of all places of business of each Borrower and each of its
Subsidiaries are as set forth in Schedule 4.01; none of the Borrowers nor any of
their Subsidiaries has changed its name, been the surviving corporation in a
merger, acquired any business, or changed its principal executive office within
five (5) years and one (1) month prior to the date hereof, except as disclosed
on Schedule 4.01; none of the Borrowers has any Subsidiaries other than the
Subsidiaries named in Schedule 4.01; and all of the authorized, issued and
outstanding shares of capital stock of each Subsidiary is owned by the
respective Borrower as set forth on Schedule 4.01. Each Borrower is qualified
under applicable Minerals Management Service regulations to act as the operator
of the Leases where required.

 

4.02 Due Authorization. Upon execution of the Loan Documents, the execution and
delivery by the Borrowers of this Agreement and the borrowings hereunder; the
execution and delivery by the Borrowers of the Note, the Security Instruments
(if and when delivered hereunder), and the Transfer Order Letters (if and when
delivered hereunder); and the repayment by the Borrowers of the Indebtedness
evidenced by the Note and interest and fees provided in the Note and this
Agreement are (a) within the corporate power of each Borrower; (b) have been
duly authorized by all necessary corporate action, and (c) do not and will not
(i) require the consent of any regulatory authority or governmental body, (ii)
contravene or conflict with any provision of Law or of the articles or bylaws of
each Borrower, (iii) contravene or conflict with any indenture, instrument or
other agreement to which any Borrower is a party or by which its property may be
presently bound or encumbered, or (iv) result in or require the creation or
imposition of any mortgage, lien, pledge, security interest, charge or other
encumbrance in, upon or of any of the properties or assets of any Borrower under
any such indenture, instrument or other agreement, other than under any of the
Security Instruments.

 

4.03 Valid and Binding Obligations. This Agreement, the Note, and the Security
Instruments when duly executed and delivered, will be legal, valid and binding
obligations of and enforceable against each Borrower, in accordance with their
respective terms (subject to any applicable bankruptcy, insolvency or other Laws
of general application affecting creditors’ rights, general equitable
principles, whether considered in a proceeding in equity or at law, and judicial
decisions interpreting any of the foregoing).

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.04 Scope and Accuracy of Financial Statements. All Financial Statements
submitted and to be submitted to the Bank hereunder are and will be prepared in
accordance with GAAP consistently applied, and do and will fairly reflect the
financial condition and the results of the operations of the Borrowers in all
material respects as of the dates and for the period stated therein (subject
only to normal year-end audit adjustments with respect to such unaudited interim
statements of the Borrowers) and no material adverse change has since occurred
in the condition, financial or otherwise, of the Borrowers.

 

4.05 Gryphon Exploration Stock. As of the date of Closing, Cheniere-Gryphon owns
all the issued and outstanding shares of the common stock of Gryphon Exploration
(“Gryphon Exploration Stock”) and such ownership constitutes, on a fully
converted basis, 9.3% of the issued and outstanding common stock of Gryphon
Exploration. The Gryphon Exploration Stock is free of all liens, security
interests and encumbrances. Cheniere-Gryphon’s percentage equity interest in
Gryphon Exploration, on a fully converted basis, is not subject to reduction at
any time below 4.0% of all the issued and outstanding common stock of Gryphon
Exploration.

 

4.06 Owner of Borrowing Base Receivables and Title to Borrowing Base Oil and Gas
Properties. The Borrowing Base Receivables are free of all liens, security
interests and encumbrances. Each respective Borrower noted on the Periodic
Borrowing Base Reduction Schedule and on Exhibit “A” is the sole legal owner of
the Borrowing Base Receivables and the Borrowing Base Oil and Gas Properties,
respectively. No default exists under the Partnership Agreement, the
Contribution Agreement or the Purchase Agreement with regard to Borrowing Base
Receivables and the payors under the Borrowing Base Receivables have no
defenses, offsets or counterclaims against any Borrower and each such receivable
is due and payable as set forth on Schedule 4.06 attached hereto. The respective
Borrower has Marketable Title to the working and net revenue interests in the
Borrowing Base Oil and Gas Properties as set forth on Exhibit “A”, free and
clear of all mortgages, liens and encumbrances, except for Permitted
Encumbrances and any other exceptions, limitations or qualifications expressly
disclosed on Exhibit “A”.

 

4.07 Oil and Gas Leases. The Leases which constitute any part of the Borrowing
Base Oil and Gas Properties are in full force and effect as to those portions
within the Borrowing Base Oil and Gas Properties, are valid, subsisting leases
as to those portions within the Borrowing Base Oil and Gas Properties to which
they pertain and all rentals, royalties and other amounts due and payable in
accordance with the terms of the Leases as to those portions within the
Borrowing Base Oil and Gas Properties, overriding royalties, net profits or
other production burdens have been duly paid or provided for; the obligations to
be performed under the Leases as to those portions within the Borrowing Base Oil
and Gas Properties have been duly performed; and none of the Borrowers is aware
of any default by any third party under any of the Leases with respect to such
third party’s obligations.

 

4.08 Interest in the Borrowing Base Oil and Gas Properties. Except as otherwise
set forth on Exhibit “A” hereto, with respect to each of the Borrowing Base Oil
and Gas Properties the ownership of the respective Borrower in such property
will, with respect to the wells, units and/or tracts of land described in
Exhibit “A” hereto in connection with such property, (i) entitle such Borrower
to receive (subject to the terms and provisions of this Agreement) a Net Revenue
Interest decimal share of the oil and gas produced from, or allocated

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to, such wells, units and/or tracts equal to not less than the NRI decimal share
set forth in Exhibit “A” in connection with such wells, units and/or tracts, and
(ii) cause such Borrower to be obligated to bear a Working Interest decimal
share of the cost of exploration, development and operation of such wells, units
and/or tracts of land not greater than the W.I. decimal share set forth in
Exhibit “A” in connection with such wells, units and/or tracts, unless any
increase in such Borrower’s share of costs is accompanied by a pro-rata increase
in such Borrower’s share of revenue. Except as set forth in the instrument and
agreements, if any, more particularly described in Exhibit “A” hereto, all such
shares of production which such Borrower is entitled to receive, and shares of
expenses which such Borrower is obligated to bear, are not subject to change,
except for changes attributable to future elections by such Borrower not to
participate in operations proposed pursuant to customary forms of applicable
joint operating agreements, and except for changes attributable to changes in
participating areas under any federal units wherein participating areas may be
formed, enlarged or contracted in accordance with the rules and regulations of
the applicable governmental authority.

 

4.09 Oil and Gas Contracts. The respective Borrower owning the Borrowing Base
Oil and Gas Properties is not obligated, by virtue of any prepayment under any
contract providing for the sale by such Borrower of hydrocarbons which contains
a “take-or-pay” clause or under any similar prepayment agreement or arrangement,
including, without limitation, “gas balancing agreements”, to deliver a material
amount of hydrocarbons produced from the Borrowing Base Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor
(i.e., in the case of oil, not in excess of sixty (60) days, and in the case of
gas, not in excess of ninety (90) days). The Borrowing Base Oil and Gas
Properties are not subject to any contractual, or other arrangement for the sale
of crude oil which cannot be canceled on ninety (90) days’ (or less) notice,
unless the price provided for therein is equal to or greater than the prevailing
market price in the vicinity. The Borrowing Base Oil and Gas Properties are not
subject to any gas sales contract that contains any material terms which are not
customary in the industry within the region in which the Borrowing Base Oil and
Gas Properties affected thereby are located. The Borrowing Base Oil and Gas
Properties are not subject to any regulatory refund obligation and no facts
exist which might cause the same to be imposed.

 

4.10 Producing Wells. All producing wells located on the Borrowing Base Oil and
Gas Properties have been, during all times that such were under the direction or
control of the Borrower owning or operating such Borrowing Base Oil and Gas
Properties and, to the knowledge of such Borrower, at all other times, drilled,
operated and produced in conformity with all applicable Laws, rules, regulations
and orders of all regulatory authorities having jurisdiction, are subject to no
penalties on account of past production, and are bottomed under and are
producing from, and the well bores are wholly within, the Borrowing Base Oil and
Gas Properties, or on Oil and Gas Properties which have been pooled, unitized or
communitized with the Borrowing Base Oil and Gas Properties.

 

4.11 Purchasers of Production. The persons who are purchasing the Borrowers’
interests in oil and gas produced from the Borrowing Base Oil and Gas Properties
as of the date of Closing are identified on Schedule 4.11 attached hereto.

 

4.12 Authorizations and Consents. No authorization, consent, approval,
exemption, franchise, permit or license of, or filing with, any governmental or
public authority or

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any third party is required to authorize, or is otherwise required in connection
with the valid execution and delivery by the Borrowers of this Agreement, the
Note, and the Security Instruments, or any other instrument contemplated hereby,
the repayment by the Borrowers of advances against the Note and interest and
fees provided in the Note and this Agreement, or the performance by the
Borrowers their its obligations under any of the foregoing.

 

4.13 Environmental Laws. Each Borrower (a) is and has in the past been in
compliance with all Environmental Laws and all permits, requests and
notifications relating to health, safety or the environment applicable to each
Borrower or any of its properties, assets, operations and businesses; (b) has
obtained and adhered to and currently possesses all necessary permits and other
approvals, including interim status under the Federal Resource Conservation and
Recovery Act, necessary to store, dispose of and otherwise handle Hazardous
Substances and to operate its properties, assets and businesses; (c) has
reported, to the extent required by all federal, state and local statutes, Laws,
ordinances, regulations, rules, permits, judgments, orders and decrees, all past
and present sites owned and/or operated by such Borrower where any Hazardous
Substance has been released, treated, stored or disposed of and (d) has not
used, stored, or released any Hazardous Substance in excess of amounts allowed
by Environmental Law. There is (x) no location on any property currently or
previously owned or operated by any Borrower where Hazardous Substances are
known to have entered or are likely to enter into the soil or groundwater or
such property, other than immaterial releases of oil or natural gas in the
ordinary course of business none of which releases (i) either individually, or
in the aggregate, has had or may be expected to have material adverse effect on
any Borrower’s business or (ii) has violated or may be expected to violate any
Environmental Laws, and (y) no on-site or off-site location to which any
Borrower has released or transported Hazardous Substances or arranged for the
transportation or disposal of Hazardous Substances, which is or is likely to be
the subject of any federal, state, local or foreign enforcement action or any
investigation which could lead to any material claims against any such entity
for any clean-up cost, remedial work, damage to natural resources, common law or
legal liability, including, but not limited to, claims under Comprehensive
Environmental Response, Compensation, and Liability Act. For the purposes of
this Section, references to any “Borrower” shall include all predecessors,
successors-in-interest of such Borrower; provided, that with respect to such
Borrower’s properties or assets, the foregoing representations as to
predecessors and successors-in-interest are limited to the knowledge of the
Borrowers.

 

4.14 Compliance with Laws, Rules, Regulations and Orders. Except to the extent
that the failure to comply would not materially interfere with the conduct of
the business of each Borrower or any Subsidiary, any Borrower and its
Subsidiaries have each complied with all applicable Laws with respect to: (1)
the conduct of its business; and (2) the use, maintenance, and operation of each
Borrowing Base Oil and Gas Properties and personal properties owned or leased by
it in the conduct of its business, the Parent Borrower and its Subsidiaries
possess all licenses, approvals, registrations, permits and other authorizations
necessary to enable it to carry on its business in all material respects as now
conducted, and all such licenses, approvals, registrations, permits and other
authorizations are in full force and effect; and none of the Borrowers has
reason to believe that any Borrower or any of its Subsidiaries will be unable to
obtain the renewal of any such licenses, approvals, registrations, permits and
other authorizations.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.15 Liabilities, Litigation and Restrictions. Except as described in Schedule
4.15, (i) none of the Borrowers nor their Subsidiaries have any liabilities,
direct or contingent, (ii) no litigation or other action of any nature is
pending before any court, governmental instrumentality, regulatory authority or
arbitral body or, to the actual knowledge of any Borrower threatened against or
affecting any Borrower or its Subsidiaries which might reasonably be expected to
result in any material, adverse change in any Borrower or its Subsidiaries, or
the business or assets of either and (iii) to the best of any Borrower’s
knowledge, no unduly burdensome restriction, restraint or hazard exists by
contract or Law that would materially and adversely affect any Borrower or the
pursuit of the business activities conducted by any Borrower.

 

4.16 Existing Indebtedness. All existing Indebtedness of the Parent Borrower and
any Subsidiary is described in Schedule 4.16; none of the Borrowers nor any of
their Subsidiaries is in default with respect to any of its existing
Indebtedness; and the first item of existing Indebtedness described on Schedule
4.16 shall be paid in full contemporaneously with Closing.

 

4.17 Material Commitments. Except as described in Schedule 4.17 hereto, (a) none
of the Borrowers nor any of their Subsidiaries has any material leases (other
than oil and gas leases), contracts or commitments of any kind (including,
without limitation, employment agreements; collective bargaining agreements;
powers of attorney; distribution arrangements; patent license agreements;
contracts for future purchase or delivery of goods or rendering of services;
bonuses, pension and retirement plans; or accrued vacation pay, insurance and
welfare agreements); (b) to the best of each Borrower’s knowledge, all parties
to all such material leases, contracts, and other commitments to which each
Borrower or any Subsidiary is a party have complied with the provisions of such
leases, contracts, and other commitments; and (c) to the best of each Borrower’s
knowledge, no party is in default under any thereof and no event has occurred
that but for the giving of notice or the passage of time, or both, would
constitute a default;

 

4.18 Margin Stock. None of the Borrowers is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U, or
X of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any extension of credit under this Agreement will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock. None of the Borrowers nor any
Person acting on its behalf has taken any action that might cause the
transactions contemplated by this Agreement or the Note to violate Regulations
T, U, or X or to violate the Securities Exchange Act of 1934, as amended.

 

4.19 Proper Filing of Tax Returns and Payment of Taxes Due. Each Borrower has
filed all federal, state, and local tax returns and other reports required by
any applicable Laws to have been filed prior to the date hereof, has paid or
caused to be paid all taxes, assessments, and other governmental charges that
are due and payable prior to the date hereof, and has made adequate provision
for the payment of such taxes, assessments, or other charges accruing but not
yet payable; none of the Borrowers has knowledge of any material deficiency or
additional assessment in connection with any taxes, assessments, or charges not
provided for on its books.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.20 ERISA. Each Borrower is in compliance in all material respects with all
applicable provisions of ERISA. Neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any plan; no notice
of intent to terminate a plan has been filed, nor has any plan been terminated;
no circumstances exist which constitute grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administrate a plan, nor has the PBGC instituted any such proceedings; none
of the Borrowers nor any ERISA Affiliate has completely or partially withdrawn
under Sections 4201 or 4204 of ERISA from a Multi-Employer Plan; each Borrower
and each ERISA Affiliate has met its minimum funding requirements under ERISA
with respect to all of its plans and the present value of all vested benefits
under each plan exceeds the fair market value of all plan assets allocable to
such benefits, as determined on the most recent valuation date of the plan and
in accordance with the provisions of ERISA and the regulations thereunder for
calculating the potential liability of such Borrower or any ERISA Affiliate to
the PBGC or the plan under Title IV of ERISA; and none of the Borrowers nor any
ERISA Affiliate has incurred any liability to the PBGC under ERISA.

 

4.21 Investment Company Act Compliance. None of the Borrowers nor any of their
Subsidiaries is directly or indirectly controlled by, or acting on behalf of,
any, Person which is an “Investment Company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.22 Public Utility Holding Company Act Compliance. None of the Borrowers is a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

4.23 Insurance. Each Borrower maintains insurance with respect to the properties
and business of such Borrower providing coverage for such liabilities,
casualties, risks and contingencies and in such amounts as is customary in the
industry. The insurance coverage reflected on the Certificate of Insurance
attached hereto as Schedule 4.23 is in full force and effect, and all premiums
due thereon have been paid.

 

4.24 Material Misstatements and Omissions. No representation or warranty by or
with respect to any Borrower or any Subsidiary contained herein or in any
certificate or other document furnished by any Borrower or any Subsidiary
pursuant hereto contains any untrue statement of a material fact or omits to
state a material fact necessary to make such representation or warranty not
misleading in light of the circumstances under which it was made.

 

ARTICLE V.

AFFIRMATIVE COVENANTS

 

Borrowers covenant so long as any Indebtedness of any Borrower to the Bank
remains unpaid under this Agreement, or any Obligations of any Borrower to the
Bank remain unsatisfied, or the Bank remains obligated to make advances
hereunder, to:

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.01    Use of Funds.    Use the proceeds advanced under the Loan to fund
Borrowers’ (i) acquisition of Oil and Gas Properties, (ii) payment of fees and
expenses in connection with the Loans, (iii) working capital, (iv) payment in
full of the first item of existing Indebtedness listed on Schedule 4.16, and (v)
other general corporate purposes.

 

5.02    Maintenance and Access to Records.    Keep adequate records in
accordance with good accounting practices, of all of the transactions of the
Borrowers so that at any time, and from time to time, such records present
fairly the financial condition of each Borrower which may be readily determined
and, at the Bank’s reasonable request, make all financial records and records
relating to the Borrowing Base Properties available for the Bank’s inspection
and permit the Bank to make and take away copies thereof.

 

5.03    Quarterly Unaudited Financial Statements.    Deliver to the Bank, on or
before the forty-fifth (45th) day after the end of each calendar quarter,
consolidated unaudited Financial Statements of the Parent Borrower, as at the
end of such period and from the beginning of such fiscal year to the end of the
respective period, as applicable, which Financial Statements shall be certified
by the President or Chief Financial Officer of the Parent Borrower, as being
true and correct, subject to changes resulting from year-end audit adjustments.
Each Financial Statement deliverable hereunder shall include an accounts payable
aging schedule and specific information regarding all contingent liabilities of
any Borrower.

 

5.04    Annual Audited Financial Statements.    Deliver to the Bank, on or
before the ninetieth (90th) day after the close of each fiscal year of the
Parent Borrower a copy of consolidated annual, audited Financial Statements of
the Parent Borrower, together with the report and opinion thereon of Mann,
Frankfort, Stein & Lipp CPAs, LLP or such other firm of independent certified
public accountants acceptable to the Bank at its discretion. Each Financial
Statement deliverable hereunder shall include an accounts payable aging schedule
and specific information regarding all contingent liabilities of any Borrower.

 

5.05    Compliance Certificate.    At the time of Closing, and at the time of
delivery of the certified but unaudited Financial Statements pursuant to Section
5.03 above, at the time of the delivery of the annual audited Financial
Statements pursuant to Section 5.04 above, and any other time requested by the
Bank, deliver to the Bank a Compliance Certificate executed by the Parent
Borrower on behalf of itself and the other Borrowers. Each Compliance
Certificate shall be accompanied with a schedule which details the calculation
of the Borrowing Base Receivables.

 

5.06    Statement of Material Adverse Change in Condition.    Deliver to the
Bank, promptly upon any officer of any Borrower having knowledge of any material
adverse change in the condition, financial or otherwise, of such Borrower (or
any event or circumstance that would result in any such material adverse change
in condition), a statement of the President, Chief Financial Officer, or the
Treasurer of such Borrower, setting forth the change in condition or event or
circumstance likely to result in any such change and the steps being taken by
such Borrower with respect to such change in condition or event or circumstance.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.07 Title Defects. Cure any title defects to the Borrowing Base Oil and Gas
Properties material in value, in the sole opinion of the Bank, and, in the event
any title defects are not cured in a timely manner, pay all related costs and
fees incurred by the Bank to do so.

 

5.08 Additional Information. Furnish to the Bank all information filed with the
SEC by any Borrower and all information routinely provided by any Borrower to
its shareholders, generally. Furnish to the Bank, promptly upon the Bank’s
reasonable request, such additional financial or other information concerning
the assets, liabilities, operations, and transactions of any Borrower,
including, without limitation, information concerning title to any of the
Borrowing Base Oil and Gas Properties and any matters relating to the Borrowing
Base Receivables.

 

5.09 Compliance with Laws and Payment of Assessments and Charges. Materially
comply with all applicable statutes and government regulations, including,
without limitation, ERISA, and pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and other obligations which, if unpaid, might
become a lien other than a Permitted Encumbrance against its property, except
any of the foregoing being contested in good faith and as to which accruals
satisfactory to the Bank, in its reasonable discretion, have been provided.

 

5.10 Maintenance of Existence and Good Standing. Maintain each Borrower’s
corporate existence and good standing in the jurisdiction of its organization,
and maintain each Borrower’s qualification and good standing in all other
jurisdictions wherein the property now owned or hereafter acquired or business
now or hereafter conducted by such Borrower necessitates same, other than those
jurisdictions wherein the failure to so qualify will not have a material adverse
effect on such Borrower.

 

5.11 Further Assurances. Promptly cure any defects in the execution and delivery
of this Agreement, the Note, the Security Instruments, the Transfer Order
Letters, or any other instrument referred to herein or executed in connection
with the Note, and upon the reasonable request of the Bank, promptly execute and
deliver to the Bank all such other and further instruments as may be reasonably
required or desired by the Bank from time to time in compliance with the
covenants and agreements made in this Agreement.

 

5.12 Initial Expenses of the Bank. Pay prior to or at Closing all documented
reasonable fees and expenses of Porter & Hedges, L.L.P., the special legal
counsel for the Bank incurred directly and solely in connection with the
preparation of this Agreement, the Note, the Security Instruments, the Transfer
Order Letters, and any other instrument referred to herein or executed directly
and solely in connection with the Note, the satisfaction of the conditions
precedent set forth in Article III of this Agreement and the consummation of the
transactions contemplated in this Agreement.

 

5.13 Subsequent Expenses of the Bank. Upon request, promptly reimburse the Bank
for all documented amounts reasonably expended, advanced or incurred by the Bank
to collect the Note or to enforce the rights of the Bank under this Agreement,
the Note, the Security Instruments, the Transfer Order Letters, or any other
instrument referred to herein or executed in connection with the Note, which
amounts shall be deemed compensatory in nature and liquidated as to amount upon
notice to the Borrowers by the Bank and which amounts will include, but not

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be limited to, (a) all court costs, (b) reasonable attorneys’ fees, (c) fees of
auditors and accountants, (d) investigation expenses, (e) internal fees of the
Bank’s in-house legal counsel, (f) fees and expenses incurred in connection with
the Bank’s participation as a member of the creditors committee in a case
commenced under Title 11 of the United States Code or other similar Law of the
United States, the State of Texas or any other jurisdiction, (g) fees and
expenses incurred in connection with lifting the automatic stay prescribed in
§§362 Title 11 of the United States Code, and (h) fees and expenses incurred in
connection with any action pursuant to §§1129 Title 11 of the United States
Code, reasonably incurred by the Bank in connection with the collection of any
sums due under this Agreement, together with interest at the Floating Rate per
annum, calculated on a basis of a year of three hundred sixty (360) days on each
such amount from the date of notification to the Borrowers that the same was
expended, advanced or incurred by the Bank until, but not including, the date it
is repaid to the Bank, with the obligations under this Section 5.13, surviving
the non-assumption of this Agreement in a case commenced under Title 11 of the
United States Code or other similar Law of the United States, the State of Texas
or any other jurisdiction and being binding upon each Borrower or a trustee,
receiver or liquidator of any such party appointed in any such case.

 

5.14 Maintenance of Tangible Property. Maintain all of its tangible property,
including, without limitation, those relating to the Borrowing Base Oil and Gas
Properties in good repair and condition and make all necessary replacements
thereof and operate such property in a good and workmanlike manner in accordance
with standard industry practices, unless the failure to do so would not have a
material adverse effect on any Borrower or the value of any such tangible
property.

 

5.15 Maintenance of Insurance. Continue to maintain, or cause to be maintained,
insurance with respect to the properties and business of each Borrower against
such liabilities, casualties, risks and contingencies and in such amounts as is
customary in the industry and furnish to the Bank annually after the execution
of this Agreement certificates evidencing such insurance.

 

5.16 Inspection of Tangible Assets/Right of Audit. Permit any authorized
representative of the Bank to visit and inspect (at the risk of the Bank and/or
such representative) any tangible asset of any Borrower, and/or to audit the
books and records of any Borrower during normal business hours, at the expense
of the Bank and during normal business hours following reasonable advance
notice.

 

5.17 Payment of Note and Performance of Obligations. Pay the Note according to
the reading, tenor and effect thereof, as modified hereby, and do and perform
every act and discharge all of the Obligations provided to be performed and
discharged hereunder.

 

5.18 Borrowing Base. Maintain a Borrowing Base such that the aggregate amount of
the Borrowers’ outstanding Revolving Loan plus the Letters of Credit Exposure
will not, at any time, exceed the Borrowing Base.

 

5.19 Compliance with Environmental Laws. Comply in all material respects with
any and all requirements of Law, including, without limitation, Environmental
Laws, (a) applicable to any natural or environmental resource or media located
on, above, within, in the

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

vicinity of, related to or affected by any Borrowing Base Oil and Gas Properties
or any other property of any Borrower, or (b) applicable to the performance or
conduct of is operations, including, without limitation, all permits, licenses,
registrations, approvals and authorizations, and, in this regard, comply fully
and in a timely manner with, and cause all employees, crew members, agents,
contractors and subcontractors (pursuant to appropriate contractual provisions)
and future lessees (pursuant to appropriate lease provisions) of each Borrower
while such Persons are acting within the scope of their relationship with each
Borrower, to so comply with, all applicable requirements of Law, including,
without limitation, applicable Environmental Laws, and other applicable
requirements with respect to the property of each Borrower, as applicable, and
the operation thereof necessary or appropriate to enable each Borrower, as
applicable, to fulfill its obligations under all applicable requirements of Law,
including, without limitation, Environmental Laws, applicable to the use,
generation, handling, storage, treatment, transport and disposal of any
Hazardous Substances now or hereafter located or present on or under any such
property.

 

5.20 Hazardous Substances Indemnification. Indemnify and hold the Bank harmless
from and against any and all claims, losses, damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings and orders,
judgments, remedial actions, requirements and enforcement actions of any kind,
and all costs and expenses incurred in connection therewith (including, without
limitation, attorneys’ fees and expenses), arising directly or indirectly, in
whole or in part, out of (a) the presence of any Hazardous Substances on, under
or from its property, whether prior to or during the term hereof, or (b) any
activity carried on or undertaken on or off its property, whether prior to or
during the term hereof, and whether by any Borrower, or any predecessor in title
or any employees, agents, contractors or subcontractors of any Borrower, or any
predecessor in title, or any third Persons at any time occupying or present on
such property, in connection with the handling, treatment, removal, storage,
decontamination, cleanup, transportation or disposal of any Hazardous Substances
at any time located or present on or under such property; with the foregoing
indemnity further applying to any residual contamination on or under the
property of any Borrower, or any property of any other Person, or affecting any
natural resources, and to any contamination of any property or natural resources
arising in connection with the generation, use, handling, storage,
transportation or disposal of any Hazardous Substances, irrespective of whether
any of such activities were or will be undertaken in accordance with applicable
requirements of Law, including, without limitation, Environmental Laws, and
surviving satisfaction of all Indebtedness of each Borrower to the Bank and the
termination of this Agreement, unless all such Indebtedness has been satisfied
wholly in cash from the Borrowers and not by way of realization against any
property or the conveyance of any property of the Borrowers in lieu thereof,
provided that the claims and other actions of any kind against the Bank which
give rise to such indemnity are not barred by the applicable statute of
limitations at the time such claims or actions are instituted and such indemnity
shall not extend to any act or omission by the Bank with respect to the relevant
property subsequent to the Bank becoming the owner of, taking possession of to
the exclusion of any Borrower or assuming operations of any property previously
owned by such Borrower and with respect to which property such claim, loss,
damage, liability, fine, penalty, charge, proceeding, order, judgment, action or
requirement arises subsequent to the acquisition of title thereto, taking
possession thereof or assumption of operations thereon by the Bank.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.21    Properties Not Operated by the Borrowers.    With regard to all of the
Borrowers’ covenants in this Article V that relate to Oil and Gas Properties, if
any, for which the respective Borrower is not the operator, to the extent that
the performance of such covenants can only be carried out through the operator,
such Borrower shall exercise reasonable diligence under the terms of the
applicable operating agreements to cause the operators to satisfy such
covenants.

 

5.22    Transactions with Affiliates.    Conduct all transactions with any
Affiliate of any Borrower which obligate the Borrower to make disbursements or
payments on an arm’s-length basis (provided that such transactions are otherwise
permitted by the terms of this Agreement).

 

5.23    Leases.    Keep and continue all Leases comprising the Borrowing Base
Oil and Gas Properties and related contracts and agreements relating thereto in
full force and effect in accordance with the terms thereof and not permit the
same to lapse or otherwise become impaired for failure to comply with the
obligations thereof, whether express or implied; provided, however, that this
provision shall not prevent a Borrower from abandoning and releasing any such
Leases upon their termination as the result of the failure of production in
paying quantities that did not result from such Borrower’s failure to maintain
such production as a reasonably prudent operator.

 

5.24    Operation of Borrowing Base Oil and Gas Properties.    Operate or, to
the extent that the right of operation is vested in others, exercise all
reasonable efforts to require the operator to operate the Borrowing Base Oil and
Gas Properties and all wells drilled thereon and that may hereafter be drilled
thereon, continuously and in a good and workmanlike manner as a prudent
operator, and in accordance with all Laws of the State in which the Borrowing
Base Oil and Gas Properties are situated and the United States of America, as
well as all rules, regulations, and Laws of any governmental agency having
jurisdiction to regulate the manner in which the operation of the Borrowing Base
Oil and Gas Properties shall be carried on, and comply with all terms and
conditions of the Leases it now holds, and any assignment or contract obligating
a Borrower in any way with respect to the Borrowing Base Oil and Gas Properties;
but nothing herein shall be construed to empower any Borrower to bind the Bank
to any contract obligation, or render the Bank in any way responsible or liable
for bills or obligations incurred by any Borrower.

 

5.25    Assignments.    Upon request of the Bank, execute and deliver written
notices of assignments to any persons, corporations or other entities owing or
which may in the future owe to any Borrower monies or accounts arising in
connection with any of the following matters: (a) the Borrowing Base
Receivables, (b) any oil, gas or mineral production from the Borrowing Base Oil
and Gas Properties; (c) any gas contracts, processing contracts or other
contracts relating to the Borrowing Base Oil and Gas Properties; or (d) the
operation of or production from any part of the Borrowing Base Oil and Gas
Properties.

 

5.26    Change of Purchasers of Production.    On or before each anniversary of
the Closing, and at any other time that the Bank may so request in writing, the
Parent Borrower shall notify the Bank in writing of the identity and address of
each then-current purchaser of production from the Borrowing Base Oil and Gas
Properties and, if requested by the Bank, shall

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provide the Bank with Transfer Order Letters executed by the respective Borrower
and addressed to such purchasers of production.

 

5.27 Payment of Taxes, Etc. Each Borrower will, and will cause its Subsidiaries
to, pay or cause to be paid when due, all taxes, assessments, and charges or
levies imposed upon it or on any of its property or which it is required to
withhold and pay, except where contested in good faith by appropriate
proceedings with adequate reserves therefor having been set aside on its books,
provided, however, that each Borrower and its Subsidiaries shall each pay or
cause to be paid all such taxes, assessments, charges, or levies forthwith
whenever foreclosure on any lien that may have attached (or security therefor)
appears imminent.

 

5.28 Notice of Litigation. Each Borrower will, and will cause its Subsidiaries
to, give immediate notice to the Bank of: (1) any litigation or proceeding in
which it is a party if an adverse decision therein would require it to pay more
than $100,000 or deliver assets the value of which exceeds such sum (whether or
not the claim is considered to be covered by insurance); and (2) the institution
of any other suit or proceeding involving such Borrower that might materially
and adversely affect its operations, financial condition, property, or business
prospects.

 

5.29 Notice of Events of Default. Each Borrower will, and will cause its
Subsidiaries to, notify the Bank immediately if it becomes aware of the
occurrence of any Event of Default or of any fact, condition, or event that only
with the giving of notice or passage of time or both, would become an Event of
Default or if it becomes aware of any material adverse change in the business
prospects, financial condition (including, without limitation, proceedings in
bankruptcy, insolvency, reorganization, or the appointment of a receiver or
trustee), or results of operations of any Borrower or any Subsidiary, or of the
failure of any Borrower to observe any of its undertakings hereunder or under
the Security Instruments.

 

5.30 Notice of Change of Principal Offices. Each Borrower will, and will cause
its Subsidiaries to, notify the Bank thirty (30) days in advance of any change
in the location of their principal offices.

 

5.31 Employee Benefit Plans. Fund its Plan(s) in accordance with no less than
the minimum funding standards of 29 U.S.C.A. §§ 1082 (Section 302 of ERISA);
furnish the Bank, promptly after the filing or receiving of the same, with
copies of any reports or other statements filed with, or notices or other
communications received from, the United States Department of Labor, the PBGC,
or the Internal Revenue Service with respect to any such Plan; promptly advise
the Bank of the occurrence of any Reportable Event or Prohibited Transaction
with respect to any such Plan and the action such Borrower proposes to take with
respect thereto; and promptly advise the Bank when any Borrower knows or has
reason to believe that the PBGC or such Borrower has instituted or will
institute proceedings under Title IV of ERISA to terminate any such Plan and the
action such Borrower proposes to take with respect thereto.

 

5.32 Production Reports. Upon ten (10) days notice of a request by the Bank, the
Parent Borrower shall prepare and submit to the Bank a report of each Borrower’s
oil and gas production during such month, on a field-by-field basis, including
all material details regarding the sale or other disposition of such production,
in a form reasonably acceptable to the Bank.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.33 Operating Accounts. Maintain the Parent Borrower’s primary operating
accounts with the Bank.

 

5.34 P&A Expenses. Develop and implement a plan reasonably satisfactory to the
Bank for managing each Borrower’s expenses associated with well and platform
plugging and abandonment expenses relating to the Borrowing Base Oil and Gas
Properties.

 

5.35 Payment of Obligations. Promptly pay (or renew and extend) all of its
Indebtedness, as it becomes due (a) unless such Indebtedness is contested in
good faith by appropriate proceedings or (b) except to the extent such
Indebtedness, even if not paid when due, would constitute Permitted
Indebtedness.

 

5.36 Partnership Agreement, Contribution Agreement and Purchase Agreement
Defaults. Each applicable Borrower will, and will cause each of its Subsidiaries
to, comply with the terms of the Partnership Agreement, the Contribution
Agreement and the Purchase Agreement. Parent Borrower shall promptly notify Bank
of (a) any material default by any party to the Partnership Agreement, the
Contribution Agreement or the Purchase Agreement, and (b) the failure by
Contango Sundance, Inc. or Freeport LNG Investments to make the Borrowing Base
Receivables payments under the Partnership Agreement, Contribution Agreement or
the Purchase Agreement. In any event Parent Borrower shall give such notice
within ten (10) days of any Borrower receiving any information relating to such
a default or failure to pay.

 

5.37 Gryphon Exploration Reserve Reports. Promptly deliver to Bank a copy of
each reserve report prepared on behalf of Gryphon Exploration covering its Oil
and Gas Properties as soon as such reserve report becomes available to any
Borrower.

 

5.38 Reimbursement of Expenses. In addition to other fees payable or expenses
reimbursable by Borrowers hereunder, Borrowers shall reimburse the Bank for any
reasonable out-of-pocket expenses, including attorneys’ fees, paid or incurred
by Bank in connection with the preparation, negotiation, execution, delivery,
review, filing, amendment, modification and administration of the Loan
Documents.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Without the prior written consent of the Bank and so long as any part of the
principal or interest on the Note shall remain unpaid or the Bank remains
obligated to make advances hereunder, Borrowers covenant that they will not:

 

6.01 Other Indebtedness. Incur, create, assume or suffer to exist any
Indebtedness, whether by way of loan or the issuance or sale of securities
except Permitted Indebtedness.

 

6.02 Loans or Advances. Make or agree to make or allow to remain outstanding any
loans or advances to any Person, except for loans or advances that do not exceed
$100,000 in the aggregate, and except advances or extensions of credit in the
form of accounts receivable incurred in the ordinary course of business.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.03 Mortgages or Pledges of Assets. Create, incur, assume or permit to exist,
any mortgage, pledge, security interest, lien or encumbrance on any of its
properties or assets (now owned or hereafter acquired), except for Permitted
Encumbrances.

 

6.04 Sales of Assets. Except for Permitted Asset Sales, sell, lease, assign,
transfer or otherwise dispose of, in one or any series of related transactions,
all or any portion of its Oil and Gas Properties or other material assets,
whether now owned or hereafter acquired, including transfers to Subsidiaries,
nor enter into any arrangement, directly or indirectly, with any Person to sell
and rent or lease back as lessee such property or any part thereof which is
intended to be used for substantially the same purpose or purposes as the
property sold or transferred.

 

6.05 Dividends. Declare or pay any distribution on, or purchase, redeem or
otherwise acquire for value, any capital stock in any Borrower.

 

6.06 Payment of Accounts Payable. Allow any account payable to remain unpaid
more than sixty (60) days after due date, except accounts payable (i) which are
being contested in good faith and as to which adequate provision or accrual has
been made in accordance with GAAP, (ii) which are the subject of usual and
customary review and evaluation and (iii) which, without duplication, in the
aggregate (including with regard to any account payable relating to legal fees
owed by any Borrower (other than hereunder)) do not exceed $500,000 at any one
time.

 

6.07 Cancellation of Insurance. Allow any insurance policy required to be
carried hereunder to be terminated or lapse or expire without provision for
adequate renewal thereof.

 

6.08 Investments. Except for those Investments described on Schedule 6.08
attached hereto, make Investments in or purchase or otherwise acquire all or
substantially all of the assets of any Person, or any shares of stock of, or
similar interest in, any other Person, if the result of such action would impair
the ability of any Borrower to perform any of its Obligations pursuant to this
Agreement, including, without limitation, the obligation to repay the
Indebtedness evidenced by the Note, except that the Borrowers may invest in
instruments that are investment grade.

 

6.09 Changes in Structure or Business. Consolidate or merge with or purchase
(for cash or securities) all or a substantial part of the assets or capital
stock of any corporation, firm, association or enterprise, or allow any such
entity to be merged into any Borrower, or change the basic business operations
of any Borrower.

 

6.10 Limitation on Leases. Incur or otherwise become obligated to make payments
on operating and capital leases not incurred in the ordinary course of business.

 

6.11 Pooling or Unitization. Voluntarily pool or unitize all or any part of the
Borrowing Base Oil and Gas Properties if such pooling or unitization would not
be done by a prudent operator or would result in the diminution of any
Borrower’s net revenue interest in production from the pooled or unitized lands
that is greater than the proportionate reduction that would result from
allocating the pooled or unitized production from the pool or unit to each tract

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

included therein on a surface acreage basis, without the Bank’s prior consent,
which will not be unreasonably withheld. Any unitization, pooling or
communitization or other action or instrument in violation of this Section 6.11
shall be of no force or effect against the Bank.

 

6.12    Hedge Agreements.    Except for Permitted Hedge Agreements, enter into
or become obligated under any contract for sale for future delivery of
Hydrocarbons other than normal production contracts entered into in any
Borrower’s normal course of business (whether or not the subject Hydrocarbons
are to be delivered), forward contract, Hedging Agreement, futures contract or
any other similar agreement, without the prior written consent of the Bank,
acting in its sole discretion.

 

6.13    Capital Stock of Borrowers.    Except for the issuance of any Borrower’s
capital stock which does not result in a Change of Control, none of the
Borrowers nor any of their Subsidiaries will permit any transfer, sale,
redemption, retirement, or other change in the ownership of the outstanding
capital stock of any Borrower or any Subsidiary, without the prior written
consent of the Bank, acting in its sole discretion.

 

6.14    Margin Stock.    None of the Borrowers nor any of their Subsidiaries
will directly or indirectly apply any part of the proceeds of the Loans to the
purchasing or carrying of any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or any regulations,
interpretations or rulings thereunder.

 

6.15    Minimum Consolidated Tangible Net Worth.    Permit its Consolidated
Tangible Net Worth to be less than $18,500,000 beginning with the date of
Closing, plus (a) 50% of the consolidated net income (excluding losses) of
Borrower, beginning with the quarter ending June 30, 2003 and (b) 100% of any
increase in shareholder’s equity resulting from the sale or issuance of any
equity interests of Parent Borrower or any of its Subsidiaries, beginning with
the quarter ending June 30, 2003.

 

6.16    Current Ratio.    Permit as of the end of any fiscal quarter its Current
Ratio to be less than 1.0 to 1.00, beginning with the quarter ending June 30,
2003.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

7.01    Enumeration of Events of Default.    Any of the following events shall
be considered an Event of Default as that term is used herein:

 

(a) Default shall be made by any Borrower in the payment of any installment of
principal or interest (including, without limitation, any mandatory prepayment
payable pursuant to Section 2.06 of this Agreement) on the Note or any other
monetary obligation payable hereunder when due, including, without limitation,
any fee due to the Bank hereunder;

 

(b) Default shall be made by any Borrower in the due observance or performance
of any affirmative covenant required in this Agreement, the Note or the Security
Instruments and such default continues for more than thirty (30) days after the

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

earlier of: (i) any Borrower having knowledge thereof, or (ii) any Borrower
receiving written notice thereof from the Bank, provided that, such thirty (30)
day grace period shall not apply to a default under Section 5.36;

 

(c) Default shall be made by any Borrower in the due observance or performance
of any negative covenant required in this Agreement, the Note or the Security
Instruments and such default continues for more than five (5) days after the
earlier of: (i) any Borrower having knowledge thereof, or (ii) any Borrower
receiving written notice thereof from the Bank, provided that, such five (5) day
grace period shall not apply to a default under Sections 6.04, 6.06, 6.07, 6.15,
or 6.16;

 

(d) Any representation or warranty herein made by any Borrower proves to have
been untrue in any material respect, or any representation, statement (including
Financial Statements), certificate or data furnished or made by any Borrower to
the Bank in connection herewith proves to have been untrue in any respect
material to any Borrower as of the date the facts therein set forth were stated
or certified;

 

(e) Default shall be made by any Borrower (as principal or other surety) in
payment or performance of any bond, debenture, note or other evidence of
Indebtedness for borrowed money, or under any credit agreement, loan agreement,
indenture, promissory note or similar agreement or instrument executed in
connection with any of the foregoing in express of $50,000 in the aggregate; and
such default shall remain unremedied for in excess of the period of grace, if
any, with respect thereto, with the effect of accelerating the maturity of any
such material Indebtedness;

 

(f) Any Borrower discontinues its usual business or applies for or consents to
the appointment of a receiver, trustee or liquidator of it or all or a
substantial part of its assets, or (ii) files a voluntary petition commencing a
case under Title 11 of the United States Code, seeking liquidation,
reorganization or rearrangement or taking advantage of any bankruptcy,
insolvency, debtor’s relief or other similar Law of the United States the State
of Texas or any other jurisdiction, or (iii) makes a general assignment for the
benefit of creditors, or (iv) is unable, or admits in writing its inability to
pay its debts generally as they become due, or (v) files an answer admitting the
material allegations of a petition filed against it in any case commenced under
Title 11 of the United States Code or any reorganization, insolvency,
conservatorship or similar proceeding under any bankruptcy, insolvency, debtor’s
relief or other similar Law of the United States, the State of Texas or any
other jurisdiction;

 

(g) An order, judgment or decree shall be entered against any Borrower by any
court of competent jurisdiction or by any other duly authorized authority, on
the petition of a creditor or otherwise, granting relief under Title 11 of the
United States Code or under any bankruptcy, insolvency, debtor’s relief or other
similar Law of the United States, the State of Texas or any other jurisdiction,
approving a petition seeking reorganization or an arrangement of its debts or
appointing a receiver, trustee, conservator, custodian or liquidator of it or
all or any substantial part of its assets, and the failure to have such order,
judgment or decree dismissed within ten (10) days of its entry;

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Any Borrower has concealed, removed, or permitted to be concealed or
removed, any part of its property, with intent to hinder, delay or defraud its
creditors or any of them; or has made or suffered a transfer of any of its
property which may be fraudulent under any the Bankruptcy, fraudulent conveyance
or similar Law; or has made any transfer of its property to or for the benefit
of a creditor at a time when other creditors similarly situated have not been
paid; or has suffered or permitted, while insolvent, any creditor to obtain a
lien upon any of its property through legal proceedings or distraint which is
not vacated within thirty (30) days from the date thereof;

 

(i) Any Loan Document ceases to be enforceable; or

 

(j) Any Liens under the Security Instruments ceases to be perfected or ceases to
be a first priority Lien subject to only Permitted Encumbrances.

 

7.02    Rights Upon Unmatured Event of Default.    At any time that there exists
an Unmatured Event of Default, any obligation of the Bank hereunder to issue
Letters of Credit or make advances to or for the benefit of any Borrower shall
be suspended unless and until the Bank shall reinstate the same in writing, the
Unmatured Event of Default shall have been waived by the Bank or the relevant
Unmatured Event of Default shall have been remedied prior to ripening into an
Event of Default.

 

7.03    Rights Upon Default.    Upon the happening of an Event of Default
specified in Sections 7.01(f) or (g), the entire aggregate principal amount of
all Indebtedness then outstanding hereunder and the interest accrued thereon
shall automatically become immediately due and payable, and upon the happening
of any other Event of Default, the Bank may declare the entire aggregate
principal amount of all Indebtedness then outstanding hereunder and the interest
accrued thereon immediately due and payable. In either case, the entire
principal and interest shall thereupon become immediately due and payable,
without notice (including, without limitation, notice of intent to accelerate
maturity or notice of acceleration of maturity) and without presentment, demand,
protest, notice of protest or other notice of default or dishonor of any kind,
except as provided to the contrary elsewhere herein, all of which are hereby
expressly waived by each Borrower.

 

Upon the happening of any Event of Default, all obligations (if any) of the Bank
hereunder, including specifically, but without limitation, any obligation to
make Loans hereunder, shall immediately cease and terminate unless and until the
Bank shall reinstate the same in writing.

 

7.04    Remedies.    After any acceleration, as provided for in Section 7.03,
the Bank shall have, in addition to the rights and remedies given them by this
Agreement and the Security Instruments, all those allowed by all applicable
Laws, including, but without limitation, the Uniform Commercial Code as enacted
in any jurisdiction in which any Collateral may be located. Without limiting the
generality of the foregoing, the Bank may immediately, without demand of
performance and without other notice or demand whatsoever to the Borrowers, all
of which are hereby expressly waived, and without advertisement, sell at public
or private sale or otherwise realize upon, in Harris County, Texas, or in any
other place where the Collateral may be located, or in such other place or
places as the Bank may designate, the whole or, from time to

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time, any part of the Collateral, or any interest which the Borrowers may have
therein. After deducting from the proceeds of sale or other disposition of the
Collateral all expenses (including all reasonable expenses for legal services),
the Bank shall apply such proceeds toward the satisfaction of the Obligations.
Any remainder of the proceeds after satisfaction in full of the Obligations
shall be distributed as required by applicable Laws. Notice of any sale or other
disposition shall be given to the Parent Borrower at least five (5) days before
the time of any public sale or of the time after which any intended private sale
or other disposition of the Collateral is to be made, which each Borrower hereby
agrees shall be reasonable notice of such sale or other disposition. Each
Borrower agrees to assemble, or to cause to be assembled, at its own expense,
documents evidencing its ownership of the Collateral and such other documents or
items as the Bank may reasonably request at such place or places as the Bank
shall designate. At any such sale or other disposition, the Bank may, to the
extent permissible under applicable Laws, purchase the whole or any part of the
Collateral, free from any right of redemption on the part of any Borrower, which
right is hereby waived and released. Without limiting the generality of any of
the rights and remedies conferred upon the Bank under this paragraph, the Bank
may, to the full extent permitted by the applicable Laws:

 

(A) Enter upon the premises of any Borrower (and, to the extent necessary in the
judgment of the Bank, exclude therefrom any Borrower or any Affiliate thereof)
and take immediate possession of the Collateral, either personally or by means
of a receiver appointed by a court of competent jurisdiction, using all
necessary force to do so;

 

(B) At the Bank’s option, use, operate, manage, and control the Collateral in
any lawful manner;

 

(C) Collect and receive all rents, income, revenue, earnings, issues, and
profits therefrom; and

 

(D) Maintain, repair, renovate, alter, or remove the Collateral as the Bank may
determine in their discretion.

 

7.05 Right of Set-off. Upon the occurrence of any Event of Default, the Bank
may, and is hereby authorized by each Borrower, at any time and from time to
time, to the fullest extent permitted by applicable Laws, without advance notice
to any Borrower (any such notice being expressly waived by each Borrower),
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and any other indebtedness at any time
owing by the Bank to or for the credit or the account of each Borrower against
any or all of the Obligations of each Borrower now or hereafter existing,
whether or not such Obligations have matured and irrespective of whether the
Bank may have exercised any other rights that they have or may have with respect
to such Obligations, including, without limitation, any acceleration rights. The
Bank agrees promptly to notify the Parent Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Bank under this
Section 7.05 are in addition to the other rights and remedies (including,
without limitation, other rights of set-off) which the Bank may have.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII.

 

MISCELLANEOUS

 

8.01    Security Interests in Deposits and Right of Offset or the Banker’s
Lien.    Each Borrower hereby transfers, assigns and pledges to the Bank and/or
grants to the Bank a security interest (as security for the payment and/or
performance of the Obligations of the Borrowers, with such interest of the Bank
to be retransferred, reassigned and/or released by the Bank at the expense of
the Borrowers upon payment in full and/or complete performance by the Borrowers
of all such Obligations) and the right, exercisable at such time as any
obligation hereunder shall mature, whether by acceleration of maturity or
otherwise, of offset or banker’s lien against all funds or other property of any
Borrower now or hereafter or from time to time on deposit with or in the
possession of the Bank, including, without limitation, all certificates of
deposit and other depository accounts.

 

8.02    Survival of Representations, Warranties and Covenants.    All
representations and warranties of the Borrowers and all covenants and agreements
herein made shall survive the execution and delivery of the Note and this
Agreement and shall remain in force and effect so long as any debt is
outstanding under the Note, or any renewal or extension of this Agreement or the
Note, or the Bank remains obligated to make advances hereunder.

 

8.03    Notices and Other Communications.    Notices, requests and
communications hereunder shall be in writing and shall be sufficient in all
respects if delivered to the relevant address indicated below (including
delivery by registered or certified United States mail, facsimile, telex,
telegram or hand):

 

(A)

   If to the           Borrowers:    CHENIERE ENERGY, INC.           333 Clay
Street, Suite 3400           Houston, TX 77002           Fax: (713) 659-5459  
        Attention: Don Turkleson

(B)

   If to the           Bank:    STERLING BANK           2550 North Loop West,
Suite 100           Houston, Texas 77092           Fax: (713) 507-7948          
Attention: Melissa Bauman

 

Notwithstanding anything to the contrary under this Agreement, any provision
relating to any notices, requests and communications to be made by Bank to any
Borrower shall only be required to be made to Parent Borrower, and Bank shall
only be required to rely on notices, requests and communications from Parent
Borrower on behalf of itself and the other Borrowers and not from any other
Borrower. Any party may, by proper written notice hereunder to the other, change
the individuals or addresses to which such notices to it shall thereafter be
sent.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.04   Parties in Interest. All covenants and agreements herein contained by or
on behalf of each Borrower shall be binding upon the Borrowers and their
successors and assigns and inure to the benefit of the Bank and its successors
and assigns.

 

8.05   Renewals and Extensions. All provisions of this Agreement relating to the
Note shall apply with equal force and effect to each and all promissory notes
hereafter executed which in whole or in part represent a renewal, extension,
amendment, modification or rearrangement of any part of the Indebtedness
originally represented by the Note.

 

8.06   No Waiver by the Bank. No course of dealing on the part of the Bank, its
officers or employees, nor any failure or delay by the Bank with respect to
exercising any of its rights, powers or privileges under this Agreement, the
Note, the Security Instruments, or any other instrument referred to herein or
executed in connection with the Note shall operate as a waiver thereof. The
rights and remedies of the Bank under this Agreement, the Note, the Security
Instruments, or any other instrument referred to herein or executed in
connection with the Note shall be cumulative and the exercise or partial
exercise of any such right or remedy shall not preclude the exercise of any
other right or remedy.

 

No advance of Loan proceeds hereunder shall constitute a waiver of any of the
covenants or warranties of any Borrower contained herein or of any of the
conditions to the Bank’s obligation to make further advances hereunder. In the
event that any Borrower is unable to satisfy any such covenant, warranty or
condition, no such advance of Loan proceeds shall have the effect of precluding
the Bank from thereafter declaring such inability to be an Event of Default as
hereinabove provided.

 

8.07   Waiver, Release, and Indemnification by the Borrowers. To the maximum
extent permitted by applicable Laws, each Borrower:

 

(A) Waives (1) protest of all commercial paper at any time held by the Bank on
which any Borrower is in any way liable; (2) except as the same may herein be
specifically granted, notice of acceleration and intention to accelerate; and
(3) notice and opportunity to be heard, after acceleration in the manner
provided in Section 7.03, before exercise by the Bank of the remedies of
self-help, set-off, or of other summary procedures permitted by any applicable
Laws or by any agreement with any Borrower, and, except where required hereby or
by any applicable Laws, notice of any other action taken by the Bank;

 

(B) Releases the Bank and its officers, employees, directors, attorneys, and
agents (collectively, the “Bank Parties”) from all claims for loss or damage
caused by any act or omission on the part of any of them except willful
misconduct or gross negligence; and

 

(C) Agrees to indemnify and hold the Bank Parties harmless from and against all
claims, damages, liabilities and expenses, known or unknown, accrued and
unaccrued, unless attributable to the Bank Parties’ own gross negligence or
willful misconduct, that may now or hereafter be asserted against any of the
Bank Parties in connection with or arising out of any investigation, litigation
or proceeding

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

directly or indirectly relating to or arising out of any of the transactions
contemplated by this Agreement.

 

8.08 GOVERNING LAW. THIS AGREEMENT AND THE NOTE SHALL BE DEEMED TO BE CONTRACTS
MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS.

 

8.09 JURISDICTION AND VENUE. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING
DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED IN COURTS HAVING SITUS IN
HOUSTON, HARRIS COUNTY, TEXAS. THE BORROWERS AND THE BANK HEREBY SUBMIT TO THE
JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED IN HOUSTON, HARRIS
COUNTY, TEXAS, AND EACH HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR
CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE
OTHER PARTY IN ACCORDANCE WITH THIS SECTION.

 

8.10 WAIVER OF RIGHTS TO JURY TRIAL. THE BORROWERS AND THE BANK HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND UNCONDITIONALLY WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM, OR
OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF ANY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE BANK IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE WITH RESPECT THERETO. THE PROVISIONS OF THIS SECTION ARE A MATERIAL
INDUCEMENT FOR THE BANK ENTERING INTO THIS AGREEMENT.

 

8.11 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
attached to this Agreement are incorporated herein for all purposes and shall be
considered a part of this Agreement.

 

8.12 Survival Upon Unenforceability. In the event any one or more of the
provisions contained in this Agreement, the Note, the Security Instruments, or
in any other instrument referred to herein or executed in connection with the
Note shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof or of any other instrument referred to herein or
executed in connection herewith.

 

8.13 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Bank, the Borrowers and no other Person shall
have standing to require satisfaction of such provisions in accordance with
their terms or be entitled to assume that the Bank will refuse to make advances
in the absence of strict compliance with any or all thereof and any or all of
such provisions may be freely waived in whole or in part by the Bank at any time
if in its sole discretion it deems it advisable to do so.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.14 Amendments or Modifications. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

8.15 Agreement Construed as an Entirety. This Agreement, for convenience only,
has been divided into Articles and Sections and it is understood that the
rights, powers, privileges, duties and other legal relations of the parties
hereto shall be determined from this Agreement as an entirety and without regard
to the aforesaid division into Articles and Sections and without regard to
headings prefixed to said Articles or Sections.

 

8.16 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural and likewise the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine, and neuter, when such construction
is appropriate, and specific enumeration shall not exclude the general, but
shall be construed as cumulative.

 

8.17 AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS. THIS AGREEMENT, TOGETHER WITH
THE NOTE, THE SECURITY INSTRUMENTS, AND ANY OTHER WRITTEN INSTRUMENTS EXECUTED
PURSUANT TO THIS AGREEMENT REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE
PARTIES HERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

8.18 Controlling Provision Upon Conflict. In the event of a conflict between the
provisions of this Agreement and those of the Note, the Security Instruments or
any other instrument referred to herein or executed in connection with the Note,
the provisions of this Agreement shall control; provided if any of the Security
Instruments contain any representations, warranties, or covenants of any
Borrower that are in addition to or are more restrictive on any Borrower than
those set forth in this Agreement, such additional or more restrictive
representations, warranties, and covenants shall control.

 

8.19 Time, Place and Method of Payments. All payments required pursuant to this
Agreement or the Note shall be made in immediately available funds; shall be
deemed received by the Bank on the next Business Day following receipt if such
receipt is after 2:00 p.m., on any Business Day, and shall be made at the
principal banking quarters of the Bank in Houston, Texas.

 

8.20 Termination. This Agreement and the Revolving Commitment may be canceled by
the Borrowers without premium or penalty prior to the Revolving Loan Termination
Date upon at least thirty (30) days’ prior written notice, provided, that the
Obligations are paid and performed in full to the sole satisfaction of the Bank;
provided, however that any such cancellation hereunder shall not terminate any
obligations, representations or warranties of any

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower to the Bank hereunder and under other Loan Documents that survive
beyond the Revolving Loan Termination Date. Upon the earlier to occur of the (i)
the Revolving Loan Termination Date, and (ii) cancellation of this Agreement and
the Revolving Commitment prior thereto in accordance with this Section 8.20 and
upon payment and performance in full of the Obligations to the sole satisfaction
of the Bank, the Bank agrees, at the Parent Borrower’s request and sole cost and
expense, to execute and deliver any such lien release documents and other
documentation reasonably requested by Parent Borrower to release or terminate
the Bank’s liens and security interests hereunder and under the other Loan
Documents.

 

8.21 Non-Application of Chapter 346 of Texas Finance Code. The provisions of
Chapter 346 of the Texas Finance Code are specifically declared by the parties
hereto not to be applicable to this Agreement or any of the other Security
Instruments or to the transactions contemplated hereby.

 

8.22 Power of Attorney. To the fullest extent permitted by Law and until this
Agreement is terminated in accordance with Section 8.20 therein, each Borrower
hereby appoints the Bank as its attorney-in-fact (without requiring the Bank to
act as such) to execute any Security Instrument in the name of each Borrower,
and to perform all other acts that the Bank deem appropriate to perfect and
continue its liens, security interests, and other rights in, and to protect and
preserve, the Collateral covered by or described in (or, as evidenced by the
Agreement, intended to have been covered by) any of the Security Instruments,
but only to the extent required of Borrowers under the terms of this Agreement.

 

8.23 Counterpart Execution. This Agreement may be executed as one instrument
signed by all parties or in separate counterparts hereof, each of which
counterparts shall be considered an original and all of which shall be deemed to
be one instrument, and any signed counterpart shall be deemed delivered by the
party signing it if sent to any other party hereto by electronic facsimile
transmission.

 

[Signatures appear on the following pages.]

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

 

BORROWERS

 

CHENIERE ENERGY, INC.

By:

 

--------------------------------------------------------------------------------

   

Don A. Turkleson

Secretary

 

CHENIERE LNG, INC.

By:

 

--------------------------------------------------------------------------------

   

Don A. Turkleson

Secretary

 

CHENIERE ENERGY OPERATING CO., INC.

By:

 

--------------------------------------------------------------------------------

   

Don A. Turkleson

Secretary

 

CHENIERE LNG SERVICES, INC.

By:

 

--------------------------------------------------------------------------------

   

Don A. Turkleson

Secretary

 

CHENIERE-GRYPHON MANAGEMENT, INC.

By:

 

--------------------------------------------------------------------------------

   

Walter L. Williams

Vice President

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK

 

STERLING BANK

By:

 

--------------------------------------------------------------------------------

   

C. Scott Wilson

Vice President

 

46